FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-167764 and No. 333-167764-02 February 7, 2012 The depositor has filed a registration statement (including a prospectus) with the SEC (File Number 333-167764) for the offering to which this free writing prospectus relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing entity and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649 or by email to prospectus@ms.com. This free writing prospectus does not contain all information that is required to be included in the prospectus and the prospectus supplement. This material was prepared by sales, trading, banking or other non-research personnel of one of the following: Morgan Stanley & Co. LLC, Morgan Stanley & Co. International Limited, Morgan Stanley Japan Limited and/or Morgan Stanley Dean Witter Asia Limited (together with their affiliates, hereinafter “Morgan Stanley”) or Merrill Lynch, Pierce, Fenner & Smith Incorporated (“BofA Merrill Lynch”, and collectively with Morgan Stanley, the “Co-Lead Managers”).This material was not produced by a Morgan Stanley or BofA Merrill Lynch research analyst, although it may refer to a Morgan Stanley or BofA Merrill Lynch research analyst or research report.Unless otherwise indicated, these views (if any) are the author’s and may differ from those of the fixed income or equity research departments of Morgan Stanley or BofA Merrill Lynch or others in those firms. This material may have been prepared by or in conjunction with the respective trading desks of the Co-Lead Managers that may deal as principal in or own or act as market maker or liquidity provider for the securities/instruments (or related derivatives) mentioned herein.The trading desk may have accumulated a position in the subject securities/instruments based on the information contained herein.Trading desk materials are not independent of the proprietary interests of Morgan Stanley or BofA Merrill Lynch, which may conflict with your interests. Each of the Co-Lead Managers may also perform or seek to perform investment banking services for the issuers of the securities and instruments mentioned herein. This material has been prepared for information purposes to support the promotion or marketing of the transaction or matters addressed herein.This is not a research report and was not prepared by the research departments of Morgan Stanley or BofA Merrill Lynch.It was prepared by sales, trading, banking or other non-research personnel of Morgan Stanley or BofA Merrill Lynch.This material is not intended or written to be used, and it cannot be used by any taxpayer, for the purpose of avoiding penalties that may be imposed on the taxpayer under U.S. federal tax laws.Each taxpayer should seek advice based on the taxpayer’s particular circumstances from an independent tax advisor. Past performance is not necessarily a guide to future performance. Please see additional important information and qualifications at the end of this material. The asset-backed securities referred to in these materials are being offered when, as and if issued.In particular, you are advised that asset-backed securities, and the asset pools backing them, are subject to modification or revision (including, among other things, the possibility that one or more classes of securities may be split, combined or eliminated), at any time prior to issuance or availability of a final prospectus.As a result, you may commit to purchase securities that have characteristics that may change, and you are advised that all or a portion of the securities may not be issued that have the characteristics described in these materials.Our obligation to sell securities to you is conditioned on the securities and the underlying transaction having the characteristics described in these materials.If we determine that condition is not satisfied in any material respect, we will notify you, and neither the issuing entity nor any underwriter will have any obligation to you to deliver all or any portion of the securities which you have committed to purchase, and there will be no liability between us as a consequence of the non-delivery. The information contained in this material is subject to change, completion or amendment from time to time, and the information in this material supersedes information in any other communication relating to the securities referred to in this material.This material is not a solicitation to participate in any trading strategy, and is not an offer to sell any security or instrument or a solicitation of an offer to buy or sell any security or instrument in any jurisdiction where an offer, solicitation or sale is not permitted. The securities/instruments discussed in this material may not be suitable for all investors.This material has been prepared and issued by the Co-Lead Managers for intended distribution to market professionals and institutional investor clients.Other recipients should seek independent investment advice prior to making any investment decision based on this material. This material does not provide individually tailored investment advice or offer tax, regulatory, accounting or legal advice. Prior to entering into any proposed transaction, recipients should determine, in consultation with their own investment, legal, tax, regulatory and accounting advisors, the economic risks and merits, as well as the legal, tax, regulatory and accounting characteristics and consequences, of the transaction.You should consider this material as only a single factor in making an investment decision. The value of and income from investments may vary because of changes in interest rates, foreign exchange rates, default rates, prepayment rates, securities/instruments prices, market indexes, operational or financial conditions of companies or other factors.There may be time limitations on the exercise of options or other rights in securities/instruments transactions.Past performance is not necessarily a guide to future performance. Estimates of future performance are based on assumptions that may not be realized.Actual events may differ from those assumed and changes to any assumptions may have a material impact on any projections or estimates.Other events not taken into account may occur and may significantly affect the projections or estimates.Certain assumptions may have been made for modeling purposes only to simplify the presentation and/or calculation of any projections or estimates, and the Co-Lead Managers do not represent that any such assumptions will reflect actual future events.Accordingly, there can be no assurance that estimated returns or projections will be realized or that actual returns or performance results will not materially differ from those estimated herein.Some of the information contained in this document may be aggregated data of transactions in securities or other financial instruments executed by Morgan Stanley or BofA Merrill Lynch that has been compiled so as not to identify the underlying transactions of any particular customer. Notwithstanding anything herein to the contrary, the Co-Lead Managers and each recipient hereof agree that they (and their employees, representatives, and other agents) may disclose to any and all persons, without limitation of any kind from the commencement of discussions, the U.S. federal and state income tax treatment and tax structure of the transaction and all materials of any kind (including opinions or other tax analyses) that are provided to it relating to the tax treatment and tax structure.For this purpose, "tax structure" is limited to facts relevant to the U.S. federal and state income tax treatment of the transaction and does not include information relating to the identity of the parties, their affiliates, agents or advisors. In the UK, this communication is directed in the UK to those persons who are market counterparties or intermediate customers (as defined in the UK Financial Services Authority’s rules). In Japan, this communication is directed to the sophisticated institutional investors as defined under the Foreign Broker Dealer Law of Japan and the ordinances thereunder.The trademarks and service marks contained herein are the property of their respective owners. IMPORTANT NOTICE RELATING TO AUTOMATICALLY GENERATED EMAIL DISCLAIMERS Any legends, disclaimers or other notices that may appear at the bottom of, or attached to, the email communication to which this material may have been attached are not applicable to these materials and should be disregarded.Such legends, disclaimers or other notices have been automatically generated as a result of these materials having been sent via Bloomberg or another email system. MSCI 2012-C4 DATA TAPE Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Original Balance Cut-off Date Balance Maturity/ARD Balance Cut-off Date Balance per SF/ Units/Rooms/Pads 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% 4 BANA BANA Capital City Mall 5.4% 5 MSMCH MSMCH ELS Portfolio 5.3% MSMCH MSMCH ELS Portfolio - Royal Coachman MSMCH MSMCH ELS Portfolio - Regency Lakes MSMCH MSMCH ELS Portfolio - Parkwood Communities MSMCH MSMCH ELS Portfolio - Cabana MSMCH MSMCH ELS Portfolio - Boulder Cascade MSMCH MSMCH ELS Portfolio - Rancho Valley MSMCH MSMCH ELS Portfolio - Palm Shadows MSMCH MSMCH ELS Portfolio - Hillcrest 6 MSMCH MSMCH 9 MetroTech Center 5.2% 7 MSMCH MSMCH GPB Portfolio 2 5.2% MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS MSMCH MSMCH GPB Portfolio 2 - Salem Staples MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's MSMCH MSMCH GPB Portfolio 2 - Springfield CVS MSMCH MSMCH GPB Portfolio 2 - Worcester Savers MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra MSMCH MSMCH GPB Portfolio 2 - Fall River Staples MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State 8 MSMCH MSMCH GPB Portfolio 1 5.1% MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples MSMCH MSMCH GPB Portfolio 1 - Medford Aldi MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 10 BANA BANA United HealthCare Services, Inc. 2.7% 11 BANA BANA Forest Hills Village Portfolio 2.6% BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 13 MSMCH MSMCH Mattel Building 2.4% 14 MSMCH MSMCH Sirata Beach Resort 2.3% 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% 16 MSMCH MSMCH Hilton Springfield 2.1% 17 BANA BANA U-Haul 2011 Portfolio 2.1% BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D 19 MSMCH MSMCH Independence Hill Independent Living 1.8% 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% 21 MSMCH MSMCH Banks Crossing 1.3% 22 MSMCH MSMCH Mainstreet Square 0.4% 23 MSMCH MSMCH University Park Shopping Center 1.6% 24 MSMCH MSMCH Livermore Medical Office 1.4% 25 BANA BANA South Texas Hotel Portfolio 1.3% BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% 28 MSMCH MSMCH Derby Marketplace 1.1% 29 MSMCH MSMCH 67 Livingston Street 1.1% 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center 33 BANA BANA Galderma Laboratories 0.8% 34 MSMCH MSMCH Christie Place 0.8% 35 BANA BANA Norwalk Self Storage 0.8% 36 MSMCH MSMCH 929-933 Broadway 0.7% 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 39 MSMCH MSMCH Old Town Plaza Office 0.6% 40 MSMCH MSMCH 7ainbow Blvd 0.5% 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% MSMCH MSMCH 43630 Hayes MSMCH MSMCH 43740 Groesbeck MSMCH MSMCH 15950 East Twelve Mile MSMCH MSMCH 30117 Schoenherr MSMCH MSMCH 30300 Hoover 42 BANA BANA CVS Altamonte Springs 0.4% 43 MSMCH MSMCH Walgreens - Huntington 0.2% 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% 45 BANA BANA Rego Park Retail 0.4% 46 MSMCH MSMCH Wanamaker Portfolio 0.3% MSMCH MSMCH Wanamaker Shoppes - South MSMCH MSMCH Wanamaker Shoppes - North 47 BANA BANA West Alameda Self Storage 0.3% 48 BANA BANA CVS Winston Salem 0.2% 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% 100.0% MSCI 2012-C4 DATA TAPE Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Loan Purpose Sponsor Non-Recourse Carveout Guarantor 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% Refinance GGP, Inc. GGP entity 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% Refinance H. Ty Warner H. Ty Warner BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% Refinance Millennium Partners; Westbrook Partners Millennium CAF II LLC 4 BANA BANA Capital City Mall 5.4% Refinance PREIT Associates LP TBD 5 MSMCH MSMCH ELS Portfolio 5.3% Various Equity Lifestyle Properties, Inc. MHC Operating Limited Partnership MSMCH MSMCH ELS Portfolio - Royal Coachman Refinance MSMCH MSMCH ELS Portfolio - Regency Lakes Acquisition MSMCH MSMCH ELS Portfolio - Parkwood Communities Acquisition MSMCH MSMCH ELS Portfolio - Cabana Refinance MSMCH MSMCH ELS Portfolio - Boulder Cascade Refinance MSMCH MSMCH ELS Portfolio - Rancho Valley Refinance MSMCH MSMCH ELS Portfolio - Palm Shadows Refinance MSMCH MSMCH ELS Portfolio - Hillcrest Acquisition 6 MSMCH MSMCH 9 MetroTech Center 5.2% Refinance Forest City Enterprises, Inc. Forest City Enterprises, Inc. (BK only) 7 MSMCH MSMCH GPB Portfolio 2 5.2% Refinance Irontree Holdings, Inc Anastasios Parafestas MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS MSMCH MSMCH GPB Portfolio 2 - Salem Staples MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's MSMCH MSMCH GPB Portfolio 2 - Springfield CVS MSMCH MSMCH GPB Portfolio 2 - Worcester Savers MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra MSMCH MSMCH GPB Portfolio 2 - Fall River Staples MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State 8 MSMCH MSMCH GPB Portfolio 1 5.1% Refinance Irontree Holdings, Inc Anastasios Parafestas MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples MSMCH MSMCH GPB Portfolio 1 - Medford Aldi MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% Refinance Grand-Sakwa Properties, LLC Gary Sakwa 10 BANA BANA United HealthCare Services, Inc. 2.7% Acquisition AG Net Lease Realty Fund II L.P. TBD 11 BANA BANA Forest Hills Village Portfolio 2.6% Refinance Edward Zeman TBD BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% Acquisition O'Connor L.P. O'Connor L.P. 13 MSMCH MSMCH Mattel Building 2.4% Refinance AG Net Lease II Corp. AG Net Lease II Corp. 14 MSMCH MSMCH Sirata Beach Resort 2.3% Refinance The Nicklaus Family Nicklaus of Florida, Inc., H Gregg Nicklaus, Lenne' B Nicklaus, Deborah L Nicklaus, Valerie N Hval 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% Refinance Cecil Phillips; Place Base Housing, LLC Cecil Phillips; Place Base Housing, LLC 16 MSMCH MSMCH Hilton Springfield 2.1% Refinance Coakley & Williams Coakley & Williams Holdings, Inc., Bavarian Holdings, LLC and Williams Holdings, LLC 17 BANA BANA U-Haul 2011 Portfolio 2.1% Refinance SAC Holding Corporation; Blackwater Investments, Inc. SAC Holding Corporation; Blackwater Investments, Inc. BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% Refinance Greggory R. Hardy Greggory R. Hardy MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D 19 MSMCH MSMCH Independence Hill Independent Living 1.8% Refinance Dial Realty Christopher R. Held and Gary J. Katleman 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% Refinance Cecil Phillips; Place Base Housing, LLC Cecil Phillips; Place Base Housing, LLC 21 MSMCH MSMCH Banks Crossing 1.3% Acquisition Nightingale Properties, Elie Schwartz, Simon Singer Elie Schwartz/Simon Singer 22 MSMCH MSMCH Mainstreet Square 0.4% Acquisition Nightingale Properties, Elie Schwartz, Simon Singer Elie Schwartz; Simon Singer 23 MSMCH MSMCH University Park Shopping Center 1.6% Refinance Jeff Oberg Jeff Oberg 24 MSMCH MSMCH Livermore Medical Office 1.4% Refinance Joseph W. Callahan, Jr. Joseph W. Callahan, Jr. 25 BANA BANA South Texas Hotel Portfolio 1.3% Refinance Alvaro Gonzalez Alvaro Gonzalez BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% Acquisition Community Reinvestment Partners II, LP Community Reinvestment Partners II, LP 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% Refinance Kevin Staley and Martin Slusser Kevin Staley, Martin Slusser, David Kim, Derek Chen, Jerome Fink 28 MSMCH MSMCH Derby Marketplace 1.1% Refinance Bruce L. Christenson Bruce L. Christenson 29 MSMCH MSMCH 67 Livingston Street 1.1% Refinance Abraham Ben-Dayan Abraham Ben-Dayan 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% Acquisition Pinnacle Hotels USA Bharat Lall 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% Acquisition AG Net Lease II Corp. (Angelo, Gordon & Co., LP) AG Net Lease II Corp. 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% Refinance Abraham Ashkenazie, et al Cynthia Ashkenazie, Sharon Hazan, Robin Antar, Debbie Betesh MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center 33 BANA BANA Galderma Laboratories 0.8% Refinance MFC Holdings, Inc. MFC Holdings, Inc. 34 MSMCH MSMCH Christie Place 0.8% Refinance Ginsburg Development Martin Ginsburg 35 BANA BANA Norwalk Self Storage 0.8% Refinance Hoeven Family Partnership, LP TBD 36 MSMCH MSMCH 929-933 Broadway 0.7% Refinance Joseph J. Sitt Joseph J. Sitt 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% Refinance Rohit Dand and Harish Dand Harish Dand and Rohit Dand 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% Refinance AmREIT, Inc. AmREIT, Inc. 39 MSMCH MSMCH Old Town Plaza Office 0.6% Acquisition Bradley Wilmot, Bradley Lofgren, G. Ryan Smith, Stephen Zotovich Bradley Wilmot, Bradley Lofgren, G. Ryan Smith, Stephen Zotovich 40 MSMCH MSMCH 7ainbow Blvd 0.5% Refinance Joseph A. Kennedy; Renaldo M. Tiberti Joseph A. Kennedy; Renaldo M. Tiberti 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% Refinance Mancini Brothers Investments LLC Steve Mancini MSMCH MSMCH 43630 Hayes MSMCH MSMCH 43740 Groesbeck MSMCH MSMCH 15950 East Twelve Mile MSMCH MSMCH 30117 Schoenherr MSMCH MSMCH 30300 Hoover 42 BANA BANA CVS Altamonte Springs 0.4% Acquisition David Shields TBD 43 MSMCH MSMCH Walgreens - Huntington 0.2% Refinance Murray L. Box Murray L. Box 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% Refinance Murray L. Box Murray L. Box 45 BANA BANA Rego Park Retail 0.4% Refinance Jerrold Levy Jerrold Levy 46 MSMCH MSMCH Wanamaker Portfolio 0.3% Refinance Bruce L. Christenson Bruce L. Christenson MSMCH MSMCH Wanamaker Shoppes - South MSMCH MSMCH Wanamaker Shoppes - North 47 BANA BANA West Alameda Self Storage 0.3% Refinance RCB Legacy; Jeff Bennion; Scott Bennion RCB Legacy; Jeff Bennion; Scott Bennion 48 BANA BANA CVS Winston Salem 0.2% Acquisition James Bell TBD 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% Acquisition Thomas White Thomas White 100.0% MSCI 2012-C4 DATA TAPE MORTGAGED PROPERTY CHARACTERISTICS Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance No. of Properties General Property Type Detailed Property Type Title Type 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 1 Retail Regional Mall Fee 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% 3 Hotel Full Service Fee BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara Hotel Full Service Fee BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso Hotel Full Service Fee BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch Hotel Full Service Fee 3 MSMCH MSMCH 50 Central Park South 6.2% 1 Other (leased fee) Full Service Hotel (land) Fee 4 BANA BANA Capital City Mall 5.4% 1 Retail Anchored Fee 5 MSMCH MSMCH ELS Portfolio 5.3% 8 Manufactured Housing Manufactured Housing Fee MSMCH MSMCH ELS Portfolio - Royal Coachman Manufactured Housing Manufactured Housing Fee MSMCH MSMCH ELS Portfolio - Regency Lakes Manufactured Housing Manufactured Housing Fee MSMCH MSMCH ELS Portfolio - Parkwood Communities Manufactured Housing Manufactured Housing Fee MSMCH MSMCH ELS Portfolio - Cabana Manufactured Housing Manufactured Housing Fee MSMCH MSMCH ELS Portfolio - Boulder Cascade Manufactured Housing Manufactured Housing Fee MSMCH MSMCH ELS Portfolio - Rancho Valley Manufactured Housing Manufactured Housing Fee MSMCH MSMCH ELS Portfolio - Palm Shadows Manufactured Housing Manufactured Housing Fee MSMCH MSMCH ELS Portfolio - Hillcrest Manufactured Housing Manufactured Housing Fee 6 MSMCH MSMCH 9 MetroTech Center 5.2% 1 Office Urban Leasehold 7 MSMCH MSMCH GPB Portfolio 2 5.2% 11 Retail Anchored Various MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super Retail Anchored Fee MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS Retail Shadow-Anchored Fee MSMCH MSMCH GPB Portfolio 2 - Salem Staples Retail Anchored Fee MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart Retail Anchored Leasehold MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's Retail Anchored Fee MSMCH MSMCH GPB Portfolio 2 - Springfield CVS Retail Anchored Fee MSMCH MSMCH GPB Portfolio 2 - Worcester Savers Retail Anchored Fee MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale Retail Anchored Fee MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra Retail Anchored Fee MSMCH MSMCH GPB Portfolio 2 - Fall River Staples Retail Shadow-Anchored Fee MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State Retail Anchored Fee 8 MSMCH MSMCH GPB Portfolio 1 5.1% 11 Retail Anchored Fee MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's Retail Anchored Fee MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples Retail Shadow-Anchored Fee MSMCH MSMCH GPB Portfolio 1 - Medford Aldi Retail Anchored Fee MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super Retail Anchored Fee MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods Retail Anchored Fee MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens Retail Shadow-Anchored Fee MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's Retail Anchored Fee MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco Retail Anchored Fee MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens Retail Shadow-Anchored Fee MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens Retail Anchored Fee MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym Retail Unanchored Fee 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 1 Retail Anchored Fee 10 BANA BANA United HealthCare Services, Inc. 2.7% 1 Office Suburban Fee 11 BANA BANA Forest Hills Village Portfolio 2.6% 2 Manufactured Housing Manufactured Housing Fee BANA BANA Forest Hills Village Portfolio - Forest Hills Village Manufactured Housing Manufactured Housing Fee BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes Manufactured Housing Manufactured Housing Fee 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 1 Retail Anchored Fee 13 MSMCH MSMCH Mattel Building 2.4% 1 Office Suburban Fee 14 MSMCH MSMCH Sirata Beach Resort 2.3% 1 Hospitality Full Service Fee 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% 1 Multifamily Garden Fee 16 MSMCH MSMCH Hilton Springfield 2.1% 1 Hospitality Full Service Fee 17 BANA BANA U-Haul 2011 Portfolio 2.1% 9 Self Storage Self Storage Fee BANA BANA U-Haul Atlanta Self Storage Self Storage Fee BANA BANA U-Haul San Antonio Self Storage Self Storage Fee BANA BANA U-Haul Warwick Self Storage Self Storage Fee BANA BANA U-Haul Lemon Grove Self Storage Self Storage Fee BANA BANA U-Haul Arlington Self Storage Self Storage Fee BANA BANA U-Haul Mesa Self Storage Self Storage Fee BANA BANA U-Haul Portsmouth Self Storage Self Storage Fee BANA BANA U-Haul Toms River Self Storage Self Storage Fee BANA BANA U-Haul Bend Self Storage Self Storage Fee 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% 6 Industrial Flex Industrial Fee MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center Industrial Flex Industrial Fee MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I Industrial Flex Industrial Fee MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II Industrial Flex Industrial Fee MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive Industrial Flex Industrial Fee MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way Industrial Flex Industrial Fee MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D Industrial Flex Industrial Fee 19 MSMCH MSMCH Independence Hill Independent Living 1.8% 1 Multifamily Independent Living Fee 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% 1 Multifamily Garden/Military Housing Fee 21 MSMCH MSMCH Banks Crossing 1.3% 1 Retail Anchored Fee 22 MSMCH MSMCH Mainstreet Square 0.4% 1 Retail Anchored Fee 23 MSMCH MSMCH University Park Shopping Center 1.6% 1 Retail Unanchored Fee 24 MSMCH MSMCH Livermore Medical Office 1.4% 1 Office Medical Leasehold 25 BANA BANA South Texas Hotel Portfolio 1.3% 2 Hotel Extended Stay Fee BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen Hotel Extended Stay Fee BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo Hotel Extended Stay Fee 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 1 Retail Anchored Fee 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% 1 Self Storage Self Storage Fee 28 MSMCH MSMCH Derby Marketplace 1.1% 1 Retail Shadow-Anchored Fee 29 MSMCH MSMCH 67 Livingston Street 1.1% 1 Multifamily Student Housing Fee 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% 1 Hospitality Full Service Fee 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% 1 Industrial Flex Industrial Fee 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% 3 Retail Unanchored Fee MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center Retail Unanchored Fee MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center Retail Unanchored Fee MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center Retail Unanchored Fee 33 BANA BANA Galderma Laboratories 0.8% 1 Office Suburban Fee 34 MSMCH MSMCH Christie Place 0.8% 1 Retail Specialty Fee 35 BANA BANA Norwalk Self Storage 0.8% 1 Self Storage Self Storage Fee 36 MSMCH MSMCH 929-933 Broadway 0.7% 1 Retail Unanchored Fee 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% 1 Hospitality Limited Service Fee 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 1 Retail Anchored Fee 39 MSMCH MSMCH Old Town Plaza Office 0.6% 1 Office Urban Fee 40 MSMCH MSMCH 7ainbow Blvd 0.5% 1 Retail Unanchored Fee 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% 5 Office Various Fee MSMCH MSMCH 43630 Hayes Office Suburban Fee MSMCH MSMCH 43740 Groesbeck Office Medical Fee MSMCH MSMCH 15950 East Twelve Mile Office Suburban Fee MSMCH MSMCH 30117 Schoenherr Office Medical Fee MSMCH MSMCH 30300 Hoover Office Medical Fee 42 BANA BANA CVS Altamonte Springs 0.4% 1 Retail Anchored Fee 43 MSMCH MSMCH Walgreens - Huntington 0.2% 1 Retail Free-Standing Fee 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% 1 Retail Free-Standing Fee 45 BANA BANA Rego Park Retail 0.4% 1 Retail Unanchored Fee 46 MSMCH MSMCH Wanamaker Portfolio 0.3% 2 Retail Unanchored Fee MSMCH MSMCH Wanamaker Shoppes - South Retail Unanchored Fee MSMCH MSMCH Wanamaker Shoppes - North Retail Unanchored Fee 47 BANA BANA West Alameda Self Storage 0.3% 1 Self Storage Self Storage Fee 48 BANA BANA CVS Winston Salem 0.2% 1 Retail Anchored Fee 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% 1 Retail Free-Standing Fee 100.0% MSCI 2012-C4 DATA TAPE Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Address City County 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 194 Buckland Hills Drive Manchester Hartford 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% Various Various Various BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara 1260 Channel Drive Santa Barbara Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso KM 19.5 Carretera Transpeninsular San Jose del Cabo NAP BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 900 San Ysidro Lane Montecito Los Angeles 3 MSMCH MSMCH 50 Central Park South 6.2% 50 Central Park South New York New York 4 BANA BANA Capital City Mall 5.4% 3506 Capital City Mall Drive Camp Hill Cumberland 5 MSMCH MSMCH ELS Portfolio 5.3% Various Various Various MSMCH MSMCH ELS Portfolio - Royal Coachman 1070 Laurel Road East Nokomis Sarasota MSMCH MSMCH ELS Portfolio - Regency Lakes 108 Chamberlain Court Winchester Frederick MSMCH MSMCH ELS Portfolio - Parkwood Communities 414 Springlake Road Wildwood Sumter MSMCH MSMCH ELS Portfolio - Cabana 5303 East Twain Las Vegas Clark MSMCH MSMCH ELS Portfolio - Boulder Cascade 1601 South Sandhill Road Las Vegas Clark MSMCH MSMCH ELS Portfolio - Rancho Valley 12970 Highway 8 Bus El Canjon San Diego MSMCH MSMCH ELS Portfolio - Palm Shadows 7st Avenue Glendale Maricopa MSMCH MSMCH ELS Portfolio - Hillcrest 31 Leisurewoods Drive Rockland Plymouth 6 MSMCH MSMCH 9 MetroTech Center 5.2% 9 MetroTech Center New York New York 7 MSMCH MSMCH GPB Portfolio 2 5.2% Various Various Various MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super 680 Morris Turnpike Millburn Essex MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS 450 Paradise Road (Rt. 1A) Swampscott Essex MSMCH MSMCH GPB Portfolio 2 - Salem Staples 3 - 27 Paradise Road Salem Essex MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart 79 Newton Road Danbury Fairfield MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's 425 Washington Street Woburn Middlesex MSMCH MSMCH GPB Portfolio 2 - Springfield CVS 621 Belmont Ave. Springfield Hampden MSMCH MSMCH GPB Portfolio 2 - Worcester Savers 55 Mill Street Worcester Worcester MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale 725 Morrissey Blvd Dorchester Suffolk MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra 208-212 Waverly Road Framingham Middlesex MSMCH MSMCH GPB Portfolio 2 - Fall River Staples 416 William Canning Blvd. Fall River Bristol MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State 1674 Main Street Chatham Barnstable 8 MSMCH MSMCH GPB Portfolio 1 5.1% Various Various Various MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's 727 Memorial Drive Cambridge Middlesex MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples 7 Davis Straits Road Falmouth Barnstable MSMCH MSMCH GPB Portfolio 1 - Medford Aldi 630 Fellsway (Rt. 28) Medford Middlesex MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super 381 - 389 Washington Ave. Hillsdale Bergen MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods 15 Washington Street Brighton Suffolk MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens 321 Ferry Street Everett Middlesex MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's 400 Bedford Street Abington Plymouth MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco 75 Linden Street (Rt. 60) Waltham Middlesex MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens 430 Broadway Street Revere Suffolk MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens 550 Adams Street Quincy Norfolk MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym 10 Broadway St. Wakefield Middlesex 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 1237 Coolidge Highway Troy Oakland County 10 BANA BANA United HealthCare Services, Inc. 2.7% 13625 & 13675 Technology Drive Eden Prairie Hennepin 11 BANA BANA Forest Hills Village Portfolio 2.6% Various Various Various BANA BANA Forest Hills Village Portfolio - Forest Hills Village 7927 Forest Hills Road Loves Park Winnebago BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 21171 Torrence Avenue Sauk Village Cook 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 1453-1501 W. Bay Area Boulevard Houston Harris 13 MSMCH MSMCH Mattel Building 2.4% 2031 E. Mariposa Avenue El Segundo Los Angeles 14 MSMCH MSMCH Sirata Beach Resort 2.3% 5300 - 5396 Gulf Boulevard St. Pete Beach Pinellas County 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% 1300 Independence Place Hinesville Liberty County 16 MSMCH MSMCH Hilton Springfield 2.1% 6550 Loisdale Road Springfield Fairfax County 17 BANA BANA U-Haul 2011 Portfolio 2.1% Various Various Various BANA BANA U-Haul Atlanta 300 Peters St SW Atlanta Decatur BANA BANA U-Haul San Antonio 5810 San Pedro San Antonio Bexar BANA BANA U-Haul Warwick 279 Oakland Beach Avenue Warwick Kent BANA BANA U-Haul Lemon Grove 1805 Massachusetts Avenue Lemon Grove San Diego BANA BANA U-Haul Arlington 2315 W. Division Street Arlington Tarrant BANA BANA U-Haul Mesa 2947 E. Main Street Mesa Maricopa BANA BANA U-Haul Portsmouth 2855 Airline Boulevard Portsmouth Portsmouth City BANA BANA U-Haul Toms River 68 Route 37 E Toms River Ocean BANA BANA U-Haul Bend 63370 N. Highway 97 Bend Deschutes 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% Various Various Various MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center 4514-4548 Cornell Road Blue Ash Hamilton MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I 2700-2758 Kemper Road Sharonville Hamilton County MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II 2800-2888 Kemper Road Sharonville Hamilton County MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive 459 Orange Point Drive Lewis Center Delaware County MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way 7719 Graphics Way Lewis Center Delaware County MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D 6900-6918 Fairfield Business Drive Fairfield Butler County 19 MSMCH MSMCH Independence Hill Independent Living 1.8% 20450 Huebner Road San Antonio Bexar 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% 3193 Ft. Campbell Boulevard Clarksville Montgomery 21 MSMCH MSMCH Banks Crossing 1.3% 134 Banks Crossing Fayetteville Fayette County 22 MSMCH MSMCH Mainstreet Square 0.4% 7ighway 17-92 Fern Park Seminole County 23 MSMCH MSMCH University Park Shopping Center 1.6% 3909 E. Evans, 2403 & 2073 S. Colorado, 3970 E. Bu Denver Denver 24 MSMCH MSMCH Livermore Medical Office 1.4% 1133 East Stanley Blvd. Livermore Alameda 25 BANA BANA South Texas Hotel Portfolio 1.3% Various Various Various BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen 620 Wichita Avenue McAllen Hidalgo BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 7223 Bob Bullock Loop Laredo Webb 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 3908 West Hillsborough Avenue Tampa Hillsborough 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% 3190 Pullman Street Costa Mesa Orange County 28 MSMCH MSMCH Derby Marketplace 1.1% NEC 71st St South & Rock Rd. Derby Sedgwick 29 MSMCH MSMCH 67 Livingston Street 1.1% 67 Livingston Street Brooklyn Kings 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% 1617 First Avenue San Diego San Diego County 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% 2121 State Route 27 Edison Middlesex 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% Various San Antonio Bexar MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center 2800-2864 Thousand Oaks Drive San Antonio Bexar MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center 5805-5891 Babcock Road San Antonio Bexar MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center 1739 & 1oop 410 San Antonio Bexar 33 BANA BANA Galderma Laboratories 0.8% 14510 North Interstate 35 Fort Worth Denton 34 MSMCH MSMCH Christie Place 0.8% 100, 120, 140, 160 Christie Place Scarsdale Westchester 35 BANA BANA Norwalk Self Storage 0.8% 11971 Foster Road Norwalk Los Angeles 36 MSMCH MSMCH 929-933 Broadway 0.7% 929-933 Broadway New York New York 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% 2451 East Randol Mill Rd Arlington Dallas/Ft Worth 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 1931 Peachtree Road NE Atlanta Fulton 39 MSMCH MSMCH Old Town Plaza Office 0.6% 2251 San Diego Ave San Diego San Diego 40 MSMCH MSMCH 7ainbow Blvd 0.5% 7155-7165 S. Rainbow Blvd Las Vegas Cook County 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% Various Various Various MSMCH MSMCH 43630 Hayes 43630 Hayes Clinton Township MSMCH MSMCH 43740 Groesbeck 43740 Groesbeck Clinton Township MSMCH MSMCH 15950 East Twelve Mile 15950 East Twelve Mile Roseville MSMCH MSMCH 30117 Schoenherr 30117 Schoenherr Warren MSMCH MSMCH 30300 Hoover 30300 Hoover Warren 42 BANA BANA CVS Altamonte Springs 0.4% 277 W. State Road 436 Altamonte Springs Seminole 43 MSMCH MSMCH Walgreens - Huntington 0.2% 1804 North Jefferson Avenue Huntington Huntington 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% 2021 North Pinal Avenue Casa Grande Pinal 45 BANA BANA Rego Park Retail 0.4% 96-06 Queens Boulevard, 95-02 & 95-05 63rd Drive Rego Park Queens 46 MSMCH MSMCH Wanamaker Portfolio 0.3% Various Topeka Shawnee MSMCH MSMCH Wanamaker Shoppes - South 2anamaker Topeka Shawnee MSMCH MSMCH Wanamaker Shoppes - North 1anamaker Road Topeka Shawnee 47 BANA BANA West Alameda Self Storage 0.3% 12750 Alameda Parkway Lakewood Jefferson 48 BANA BANA CVS Winston Salem 0.2% 5001 Country Club Road Winston Salem Forsyth 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% 7505 Louisburg Road Raleigh Wake 100.0% MSCI 2012-C4 DATA TAPE Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance State Zip Code Year Built Year Renovated Net Rentable Area SF/Units/Acres/ Rooms/Pads 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% CT 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% Various Various Various Various BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara CA BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso Mexico 71 BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch CA 41 3 MSMCH MSMCH 50 Central Park South 6.2% NY 4 BANA BANA Capital City Mall 5.4% PA 5 MSMCH MSMCH ELS Portfolio 5.3% Various Various Various NAP MSMCH MSMCH ELS Portfolio - Royal Coachman FL NAP NAP MSMCH MSMCH ELS Portfolio - Regency Lakes VA NAP MSMCH MSMCH ELS Portfolio - Parkwood Communities FL NAP MSMCH MSMCH ELS Portfolio - Cabana NV NAP MSMCH MSMCH ELS Portfolio - Boulder Cascade NV NAP MSMCH MSMCH ELS Portfolio - Rancho Valley CA NAP MSMCH MSMCH ELS Portfolio - Palm Shadows AZ NAP MSMCH MSMCH ELS Portfolio - Hillcrest MA 1960's NAP 83 6 MSMCH MSMCH 9 MetroTech Center 5.2% NY NAP 7 MSMCH MSMCH GPB Portfolio 2 5.2% Various Various Various Various MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super NJ MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS MA NAP MSMCH MSMCH GPB Portfolio 2 - Salem Staples MA MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart CT MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's MA NAP MSMCH MSMCH GPB Portfolio 2 - Springfield CVS MA MSMCH MSMCH GPB Portfolio 2 - Worcester Savers MA NAP MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale MA NAP MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra MA NAP MSMCH MSMCH GPB Portfolio 2 - Fall River Staples MA MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State MA 8 MSMCH MSMCH GPB Portfolio 1 5.1% Various Various Various Various MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's MA MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples MA MSMCH MSMCH GPB Portfolio 1 - Medford Aldi MA NAP MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super NJ NAP MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods MA MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens MA NAP MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's MA NAP MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco MA NAP MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens MA NAP MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens MA MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym MA NAP 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% MI NAP 10 BANA BANA United HealthCare Services, Inc. 2.7% MN 11 BANA BANA Forest Hills Village Portfolio 2.6% IL Various Various TBD BANA BANA Forest Hills Village Portfolio - Forest Hills Village IL TBD BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes IL TBD TBD 12 BANA BANA Southbrook and Baybrook Village Center 2.6% TX 13 MSMCH MSMCH Mattel Building 2.4% CA NAP 14 MSMCH MSMCH Sirata Beach Resort 2.3% FL various 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% GA NAP 16 MSMCH MSMCH Hilton Springfield 2.1% VA 22150-1801 Various 17 BANA BANA U-Haul 2011 Portfolio 2.1% Various Various Various Various BANA BANA U-Haul Atlanta GA NAP BANA BANA U-Haul San Antonio TX BANA BANA U-Haul Warwick RI NAP BANA BANA U-Haul Lemon Grove CA NAP BANA BANA U-Haul Arlington TX NAP BANA BANA U-Haul Mesa AZ NAP BANA BANA U-Haul Portsmouth VA NAP BANA BANA U-Haul Toms River NJ BANA BANA U-Haul Bend OR NAP 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% OH Various Various NAP MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center OH NAP MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I OH NAP MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II OH NAP MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive OH NAP MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way OH NAP MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D OH NAP 19 MSMCH MSMCH Independence Hill Independent Living 1.8% TX NAP 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% TN NAP 21 MSMCH MSMCH Banks Crossing 1.3% GA NAP 22 MSMCH MSMCH Mainstreet Square 0.4% FL 23 MSMCH MSMCH University Park Shopping Center 1.6% CO 24 MSMCH MSMCH Livermore Medical Office 1.4% CA NAP 25 BANA BANA South Texas Hotel Portfolio 1.3% TX Various Various NAP BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen TX NAP BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo TX NAP 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% FL 1988/2004 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% CA 1968; Renv. 2005 28 MSMCH MSMCH Derby Marketplace 1.1% KS NAP 29 MSMCH MSMCH 67 Livingston Street 1.1% NY 75 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% CA 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% NJ NAP 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% TX Various Various Various MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center TX MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center TX NAP MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center TX 33 BANA BANA Galderma Laboratories 0.8% TX 34 MSMCH MSMCH Christie Place 0.8% NY 2008-2009 NAP 35 BANA BANA Norwalk Self Storage 0.8% CA 36 MSMCH MSMCH 929-933 Broadway 0.7% NY 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% TX 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% GA 1925/1941 39 MSMCH MSMCH Old Town Plaza Office 0.6% CA 1999/2008 40 MSMCH MSMCH 7ainbow Blvd 0.5% NV NAP 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% MI Various Various NAP MSMCH MSMCH 43630 Hayes MI NAP MSMCH MSMCH 43740 Groesbeck MI NAP MSMCH MSMCH 15950 East Twelve Mile MI NAP MSMCH MSMCH 30117 Schoenherr MI NAP MSMCH MSMCH 30300 Hoover MI NAP 42 BANA BANA CVS Altamonte Springs 0.4% FL TBD TBD 43 MSMCH MSMCH Walgreens - Huntington 0.2% IN NAP 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% AZ NAP 45 BANA BANA Rego Park Retail 0.4% NY NAP 46 MSMCH MSMCH Wanamaker Portfolio 0.3% KS Various NAP MSMCH MSMCH Wanamaker Shoppes - South KS NAP MSMCH MSMCH Wanamaker Shoppes - North KS NAP 47 BANA BANA West Alameda Self Storage 0.3% CO NAP 48 BANA BANA CVS Winston Salem 0.2% NC TBD TBD 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% NC NAP 100.0% MSCI 2012-C4 DATA TAPE MORTGAGE LOAN CHARACTERISTICS Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Occupancy Rate Occupancy Rate As-of Date Appraised Value Mortgage Rate Interest Accrual Basis 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 86.9% 2/1/2012 5.190% Actual/360 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% 73.9% 11/30/2011 6.600% Actual/360 BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara 80.3% 11/30/2011 BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso 65.2% 11/30/2011 BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 56.8% 11/30/2011 3 MSMCH MSMCH 50 Central Park South 6.2% NAP NAP 5.120% Actual/360 4 BANA BANA Capital City Mall 5.4% 96.7% 12/2/2011 5.280% Actual/360 5 MSMCH MSMCH ELS Portfolio 5.3% 92.0% 10/1/2011 5.282% Actual/360 MSMCH MSMCH ELS Portfolio - Royal Coachman NAP 10/1/2011 MSMCH MSMCH ELS Portfolio - Regency Lakes 89.1% 10/1/2011 MSMCH MSMCH ELS Portfolio - Parkwood Communities 95.7% 10/1/2011 MSMCH MSMCH ELS Portfolio - Cabana 98.1% 10/1/2011 MSMCH MSMCH ELS Portfolio - Boulder Cascade 80.9% 10/1/2011 MSMCH MSMCH ELS Portfolio - Rancho Valley 97.1% 10/1/2011 MSMCH MSMCH ELS Portfolio - Palm Shadows 92.5% 10/1/2011 MSMCH MSMCH ELS Portfolio - Hillcrest 90.4% 10/1/2011 6 MSMCH MSMCH 9 MetroTech Center 5.2% 100.0% 12/31/2011 5.770% Actual/360 7 MSMCH MSMCH GPB Portfolio 2 5.2% 96.1% 11/29/2011 5.500% Actual/360 MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super 87.0% 11/29/2011 MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS 90.8% 11/29/2011 MSMCH MSMCH GPB Portfolio 2 - Salem Staples 100.0% 11/29/2011 MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart 100.0% 11/29/2011 MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's 100.0% 11/29/2011 MSMCH MSMCH GPB Portfolio 2 - Springfield CVS 100.0% 11/29/2011 MSMCH MSMCH GPB Portfolio 2 - Worcester Savers 84.1% 11/29/2011 MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale 100.0% 11/29/2011 MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra 100.0% 11/29/2011 MSMCH MSMCH GPB Portfolio 2 - Fall River Staples 100.0% 11/29/2011 MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State 100.0% 11/29/2011 8 MSMCH MSMCH GPB Portfolio 1 5.1% 98.1% 11/29/2011 5.500% Actual/360 MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's 100.0% 11/29/2011 MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples 92.0% 11/29/2011 MSMCH MSMCH GPB Portfolio 1 - Medford Aldi 100.0% 11/29/2011 MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super 100.0% 11/29/2011 MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods 100.0% 11/29/2011 MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens 100.0% 11/29/2011 MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's 100.0% 11/29/2011 MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco 100.0% 11/29/2011 MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens 100.0% 11/29/2011 MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens 89.3% 11/29/2011 MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym 100.0% 11/29/2011 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 100.0% 1/3/2011 5.500% Actual/360 10 BANA BANA United HealthCare Services, Inc. 2.7% 100.0% 3/1/2012 4.900% Actual/360 11 BANA BANA Forest Hills Village Portfolio 2.6% 92.5% 12/1/2011 4.990% Actual/360 BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 96.7% 11/30/2011 6.050% Actual/360 13 MSMCH MSMCH Mattel Building 2.4% 100.0% 1/1/2012 4.980% Actual/360 14 MSMCH MSMCH Sirata Beach Resort 2.3% 73.0% 11/30/2011 5.800% Actual/360 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% 83.2% 12/5/2011 5.850% Actual/360 16 MSMCH MSMCH Hilton Springfield 2.1% 69.4% 11/30/2011 5.750% Actual/360 17 BANA BANA U-Haul 2011 Portfolio 2.1% 81.8% 9/30/2011 6.100% Actual/360 BANA BANA U-Haul Atlanta 75.9% 9/30/2011 BANA BANA U-Haul San Antonio 89.9% 9/30/2011 BANA BANA U-Haul Warwick 92.3% 9/30/2011 BANA BANA U-Haul Lemon Grove 81.6% 9/30/2011 BANA BANA U-Haul Arlington 94.4% 9/30/2011 BANA BANA U-Haul Mesa 85.4% 9/30/2011 BANA BANA U-Haul Portsmouth 73.6% 9/30/2011 BANA BANA U-Haul Toms River 61.7% 9/30/2011 BANA BANA U-Haul Bend 96.9% 9/30/2011 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% 87.6% 1/1/2012 5.750% Actual/360 MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center 90.4% 1/1/2012 MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I 94.8% 1/1/2012 MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II 86.8% 1/1/2012 MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive 71.1% 1/1/2012 MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way 100.0% 1/1/2012 MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D 98.5% 1/1/2012 19 MSMCH MSMCH Independence Hill Independent Living 1.8% 86.3% 12/1/2011 5.860% Actual/360 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% 88.4% 12/5/2011 5.850% Actual/360 21 MSMCH MSMCH Banks Crossing 1.3% 95.7% 11/1/2011 5.500% Actual/360 22 MSMCH MSMCH Mainstreet Square 0.4% 91.0% 1/6/2012 5.500% Actual/360 23 MSMCH MSMCH University Park Shopping Center 1.6% 74.5% 12/31/2011 5.830% Actual/360 24 MSMCH MSMCH Livermore Medical Office 1.4% 100.0% 9/29/2011 6.010% Actual/360 25 BANA BANA South Texas Hotel Portfolio 1.3% 83.9% 9/30/2011 6.000% Actual/360 BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen 84.5% 9/30/2011 BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 83.4% 9/30/2011 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 89.6% 4/11/2011 5.040% Actual/360 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% 81.3% 8/1/2011 5.850% Actual/360 28 MSMCH MSMCH Derby Marketplace 1.1% 95.1% 7/14/2011 5.700% Actual/360 29 MSMCH MSMCH 67 Livingston Street 1.1% 100.0% 11/28/2011 5.500% Actual/360 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% 73.8% 5/31/2011 5.500% Actual/360 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% 100.0% 11/1/2011 5.533% Actual/360 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% 93.1% Various 5.700% Actual/360 MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center 97.1% 12/30/2011 MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center 82.9% 12/31/2011 MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center 100.0% 12/31/2011 33 BANA BANA Galderma Laboratories 0.8% 100.0% 3/1/2012 5.500% Actual/360 34 MSMCH MSMCH Christie Place 0.8% 96.0% 7/1/2011 5.300% Actual/360 35 BANA BANA Norwalk Self Storage 0.8% 86.0% 11/30/2011 5.000% Actual/360 36 MSMCH MSMCH 929-933 Broadway 0.7% 79.0% 1/18/2012 5.250% Actual/360 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% 67.9% 10/31/2011 6.400% Actual/360 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 95.8% 1/1/2012 5.400% Actual/360 39 MSMCH MSMCH Old Town Plaza Office 0.6% 93.4% 7/25/2011 5.700% Actual/360 40 MSMCH MSMCH 7ainbow Blvd 0.5% 84.1% 4/30/2011 5.900% Actual/360 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% 95.9% 1/6/2012 5.900% Actual/360 MSMCH MSMCH 43630 Hayes 92.7% 1/6/2012 MSMCH MSMCH 43740 Groesbeck 100.0% 1/6/2012 MSMCH MSMCH 15950 East Twelve Mile 100.0% 1/6/2012 MSMCH MSMCH 30117 Schoenherr 87.8% 1/6/2012 MSMCH MSMCH 30300 Hoover 100.0% 1/6/2012 42 BANA BANA CVS Altamonte Springs 0.4% 100.0% 3/1/2012 5.250% Actual/360 43 MSMCH MSMCH Walgreens - Huntington 0.2% 100.0% 6/1/2011 6.000% Actual/360 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% 100.0% 6/1/2011 6.000% Actual/360 45 BANA BANA Rego Park Retail 0.4% 100.0% 9/1/2011 5.690% Actual/360 46 MSMCH MSMCH Wanamaker Portfolio 0.3% 94.5% Various 6.750% Actual/360 MSMCH MSMCH Wanamaker Shoppes - South 92.8% 8/1/2011 MSMCH MSMCH Wanamaker Shoppes - North 100.0% 8/8/2011 47 BANA BANA West Alameda Self Storage 0.3% 92.6% 9/20/2011 6.000% Actual/360 48 BANA BANA CVS Winston Salem 0.2% 100.0% 3/1/2012 5.300% Actual/360 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% 100.0% 7/1/2011 6.070% Actual/360 100.0% MSCI 2012-C4 DATA TAPE Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Seasoning (mos.) ARD (Yes/No) Original Term to Maturityor ARD (mos.) Remaining Term to Maturity or ARD (mos.) Original Interest-Only Period (mos.) 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 0 No 0 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% 3 No 60 57 0 BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% 5 Yes 60 55 24 4 BANA BANA Capital City Mall 5.4% 0 No 0 5 MSMCH MSMCH ELS Portfolio 5.3% 3 No 21 MSMCH MSMCH ELS Portfolio - Royal Coachman MSMCH MSMCH ELS Portfolio - Regency Lakes MSMCH MSMCH ELS Portfolio - Parkwood Communities MSMCH MSMCH ELS Portfolio - Cabana MSMCH MSMCH ELS Portfolio - Boulder Cascade MSMCH MSMCH ELS Portfolio - Rancho Valley MSMCH MSMCH ELS Portfolio - Palm Shadows MSMCH MSMCH ELS Portfolio - Hillcrest 6 MSMCH MSMCH 9 MetroTech Center 5.2% 1 No 0 7 MSMCH MSMCH GPB Portfolio 2 5.2% 3 No 0 MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS MSMCH MSMCH GPB Portfolio 2 - Salem Staples MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's MSMCH MSMCH GPB Portfolio 2 - Springfield CVS MSMCH MSMCH GPB Portfolio 2 - Worcester Savers MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra MSMCH MSMCH GPB Portfolio 2 - Fall River Staples MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State 8 MSMCH MSMCH GPB Portfolio 1 5.1% 3 No 0 MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples MSMCH MSMCH GPB Portfolio 1 - Medford Aldi MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 1 No 0 10 BANA BANA United HealthCare Services, Inc. 2.7% 0 No 60 11 BANA BANA Forest Hills Village Portfolio 2.6% 0 No 0 BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 5 No 0 13 MSMCH MSMCH Mattel Building 2.4% 1 Yes 60 14 MSMCH MSMCH Sirata Beach Resort 2.3% 0 No 60 60 0 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% 0 No 0 16 MSMCH MSMCH Hilton Springfield 2.1% 0 No 0 17 BANA BANA U-Haul 2011 Portfolio 2.1% 1 Yes 0 BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% 1 No 60 59 0 MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D 19 MSMCH MSMCH Independence Hill Independent Living 1.8% 1 No 0 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% 0 No 0 21 MSMCH MSMCH Banks Crossing 1.3% 1 No 0 22 MSMCH MSMCH Mainstreet Square 0.4% 1 No 0 23 MSMCH MSMCH University Park Shopping Center 1.6% 14 No 0 24 MSMCH MSMCH Livermore Medical Office 1.4% 4 No 0 25 BANA BANA South Texas Hotel Portfolio 1.3% 2 No 0 BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 7 No 0 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% 2 No 60 58 0 28 MSMCH MSMCH Derby Marketplace 1.1% 3 No 0 29 MSMCH MSMCH 67 Livingston Street 1.1% 1 No 60 59 36 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% 7 No 60 53 0 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% 2 Yes 0 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% 0 No 0 MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center 33 BANA BANA Galderma Laboratories 0.8% 4 No 0 34 MSMCH MSMCH Christie Place 0.8% 7 No 0 35 BANA BANA Norwalk Self Storage 0.8% 0 No 0 36 MSMCH MSMCH 929-933 Broadway 0.7% 0 No 24 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% 2 No 0 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 1 No 0 39 MSMCH MSMCH Old Town Plaza Office 0.6% 6 No 60 54 60 40 MSMCH MSMCH 7ainbow Blvd 0.5% 6 No 0 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% 0 No 0 MSMCH MSMCH 43630 Hayes MSMCH MSMCH 43740 Groesbeck MSMCH MSMCH 15950 East Twelve Mile MSMCH MSMCH 30117 Schoenherr MSMCH MSMCH 30300 Hoover 42 BANA BANA CVS Altamonte Springs 0.4% 0 No 0 43 MSMCH MSMCH Walgreens - Huntington 0.2% 6 No 0 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% 6 No 0 45 BANA BANA Rego Park Retail 0.4% 4 No 0 46 MSMCH MSMCH Wanamaker Portfolio 0.3% 4 No 0 MSMCH MSMCH Wanamaker Shoppes - South MSMCH MSMCH Wanamaker Shoppes - North 47 BANA BANA West Alameda Self Storage 0.3% 5 No 0 48 BANA BANA CVS Winston Salem 0.2% 0 No 0 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% 6 No 0 100.0% MSCI 2012-C4 DATA TAPE Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Remaining Interest-Only Period (mos.) Original Amortization Term (mos.) Remaining Amortization Term (mos.) Note Date First Payment Date 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 0 TBD 4/6/2012 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% 0 11/29/2011 1/1/2012 BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% 22 9/12/2011 11/7/2011 4 BANA BANA Capital City Mall 5.4% 0 3/1/2012 4/1/2012 5 MSMCH MSMCH ELS Portfolio 5.3% 18 12/15/2011 1/1/2012 MSMCH MSMCH ELS Portfolio - Royal Coachman MSMCH MSMCH ELS Portfolio - Regency Lakes MSMCH MSMCH ELS Portfolio - Parkwood Communities MSMCH MSMCH ELS Portfolio - Cabana MSMCH MSMCH ELS Portfolio - Boulder Cascade MSMCH MSMCH ELS Portfolio - Rancho Valley MSMCH MSMCH ELS Portfolio - Palm Shadows MSMCH MSMCH ELS Portfolio - Hillcrest 6 MSMCH MSMCH 9 MetroTech Center 5.2% 0 1/24/2012 3/1/2012 7 MSMCH MSMCH GPB Portfolio 2 5.2% 0 12/8/2011 1/7/2012 MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS MSMCH MSMCH GPB Portfolio 2 - Salem Staples MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's MSMCH MSMCH GPB Portfolio 2 - Springfield CVS MSMCH MSMCH GPB Portfolio 2 - Worcester Savers MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra MSMCH MSMCH GPB Portfolio 2 - Fall River Staples MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State 8 MSMCH MSMCH GPB Portfolio 1 5.1% 0 12/8/2011 1/7/2012 MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples MSMCH MSMCH GPB Portfolio 1 - Medford Aldi MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 0 1/20/2012 3/10/2012 10 BANA BANA United HealthCare Services, Inc. 2.7% 60 3/1/2012 4/1/2012 11 BANA BANA Forest Hills Village Portfolio 2.6% 0 3/1/2012 4/1/2012 BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 0 9/12/2011 11/1/2011 13 MSMCH MSMCH Mattel Building 2.4% 59 TBD 3/10/2012 14 MSMCH MSMCH Sirata Beach Resort 2.3% 0 TBD 4/10/2012 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% 0 TBD 4/10/2012 16 MSMCH MSMCH Hilton Springfield 2.1% 0 TBD 4/10/2012 17 BANA BANA U-Haul 2011 Portfolio 2.1% 0 2/1/2012 3/1/2012 BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% 0 TBD 3/10/2012 MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D 19 MSMCH MSMCH Independence Hill Independent Living 1.8% 0 TBD 3/10/2012 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% 0 TBD 4/10/2012 21 MSMCH MSMCH Banks Crossing 1.3% 0 1/27/2012 3/10/2012 22 MSMCH MSMCH Mainstreet Square 0.4% 0 1/27/2012 3/10/2012 23 MSMCH MSMCH University Park Shopping Center 1.6% 0 12/22/2010 2/5/2011 24 MSMCH MSMCH Livermore Medical Office 1.4% 0 11/8/2011 12/10/2011 25 BANA BANA South Texas Hotel Portfolio 1.3% 0 12/6/2011 2/1/2012 BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 0 7/15/2011 9/10/2011 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% 0 1/5/2012 2/10/2012 28 MSMCH MSMCH Derby Marketplace 1.1% 0 12/7/2011 1/10/2012 29 MSMCH MSMCH 67 Livingston Street 1.1% 35 1/31/2012 3/10/2012 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% 0 8/5/2011 9/10/2011 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% 0 TBD 2/10/2012 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% 0 TBD 4/10/2012 MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center 33 BANA BANA Galderma Laboratories 0.8% 0 11/1/2011 12/1/2011 34 MSMCH MSMCH Christie Place 0.8% 0 7/28/2011 9/10/2011 35 BANA BANA Norwalk Self Storage 0.8% 0 3/1/2012 4/1/2012 36 MSMCH MSMCH 929-933 Broadway 0.7% 24 TBD 4/1/2012 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% 0 12/20/2011 2/10/2012 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 0 2/3/2012 3/10/2012 39 MSMCH MSMCH Old Town Plaza Office 0.6% 54 IO IO 8/19/2011 10/10/2011 40 MSMCH MSMCH 7ainbow Blvd 0.5% 0 8/23/2011 10/10/2011 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% 0 TBD 4/10/2012 MSMCH MSMCH 43630 Hayes MSMCH MSMCH 43740 Groesbeck MSMCH MSMCH 15950 East Twelve Mile MSMCH MSMCH 30117 Schoenherr MSMCH MSMCH 30300 Hoover 42 BANA BANA CVS Altamonte Springs 0.4% 0 3/1/2012 4/1/2012 43 MSMCH MSMCH Walgreens - Huntington 0.2% 0 8/17/2011 10/10/2011 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% 0 8/17/2011 10/10/2011 45 BANA BANA Rego Park Retail 0.4% 0 10/31/2011 12/1/2011 46 MSMCH MSMCH Wanamaker Portfolio 0.3% 0 11/10/2011 12/10/2011 MSMCH MSMCH Wanamaker Shoppes - South MSMCH MSMCH Wanamaker Shoppes - North 47 BANA BANA West Alameda Self Storage 0.3% 0 9/30/2011 11/1/2011 48 BANA BANA CVS Winston Salem 0.2% 0 3/1/2012 4/1/2012 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% 0 8/15/2011 10/10/2011 100.0% MSCI 2012-C4 DATA TAPE Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance First P&I Payment Date (Partial IO Loans) Maturity Date or ARD Final Maturity Date Monthly Debt Service (P&I) Monthly Debt Service (IO) 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% NAP 3/6/2022 NAP 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% NAP 12/1/2016 NAP BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% 11/7/2013 10/7/2016 10/7/2021 4 BANA BANA Capital City Mall 5.4% NAP 3/1/2022 NAP 5 MSMCH MSMCH ELS Portfolio 5.3% 10/1/2013 11/1/2021 NAP MSMCH MSMCH ELS Portfolio - Royal Coachman MSMCH MSMCH ELS Portfolio - Regency Lakes MSMCH MSMCH ELS Portfolio - Parkwood Communities MSMCH MSMCH ELS Portfolio - Cabana MSMCH MSMCH ELS Portfolio - Boulder Cascade MSMCH MSMCH ELS Portfolio - Rancho Valley MSMCH MSMCH ELS Portfolio - Palm Shadows MSMCH MSMCH ELS Portfolio - Hillcrest 6 MSMCH MSMCH 9 MetroTech Center 5.2% NAP 2/1/2022 NAP 7 MSMCH MSMCH GPB Portfolio 2 5.2% NAP 12/7/2021 NAP MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS MSMCH MSMCH GPB Portfolio 2 - Salem Staples MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's MSMCH MSMCH GPB Portfolio 2 - Springfield CVS MSMCH MSMCH GPB Portfolio 2 - Worcester Savers MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra MSMCH MSMCH GPB Portfolio 2 - Fall River Staples MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State 8 MSMCH MSMCH GPB Portfolio 1 5.1% NAP 12/7/2021 NAP MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples MSMCH MSMCH GPB Portfolio 1 - Medford Aldi MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% NAP 2/10/2022 NAP 10 BANA BANA United HealthCare Services, Inc. 2.7% 4/1/2017 3/1/2022 NAP 11 BANA BANA Forest Hills Village Portfolio 2.6% NAP 3/1/2022 NAP BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% NAP 10/1/2021 NAP 13 MSMCH MSMCH Mattel Building 2.4% 3/10/2017 2/10/2022 2/10/2042 14 MSMCH MSMCH Sirata Beach Resort 2.3% NAP 3/10/2017 NAP 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% NAP 3/10/2022 NAP 16 MSMCH MSMCH Hilton Springfield 2.1% NAP 3/10/2022 NAP 17 BANA BANA U-Haul 2011 Portfolio 2.1% NAP 2/1/2022 2/1/2032 BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% NAP 2/10/2017 NAP MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D 19 MSMCH MSMCH Independence Hill Independent Living 1.8% NAP 2/10/2022 NAP 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% NAP 3/10/2022 NAP 21 MSMCH MSMCH Banks Crossing 1.3% NAP 2/10/2022 NAP 22 MSMCH MSMCH Mainstreet Square 0.4% NAP 2/10/2022 NAP 23 MSMCH MSMCH University Park Shopping Center 1.6% NAP 1/5/2021 NAP 24 MSMCH MSMCH Livermore Medical Office 1.4% NAP 11/10/2021 NAP 25 BANA BANA South Texas Hotel Portfolio 1.3% NAP 1/1/2022 NAP BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% NAP 8/10/2021 NAP 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% NAP 1/10/2017 NAP 28 MSMCH MSMCH Derby Marketplace 1.1% NAP 12/10/2021 NAP 29 MSMCH MSMCH 67 Livingston Street 1.1% 3/10/2015 2/10/2017 NAP 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% NAP 8/10/2016 NAP 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% NAP 1/10/2022 1/10/2042 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% NAP 3/10/2022 NAP MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center 33 BANA BANA Galderma Laboratories 0.8% NAP 11/1/2021 NAP 34 MSMCH MSMCH Christie Place 0.8% NAP 8/10/2021 NAP 35 BANA BANA Norwalk Self Storage 0.8% NAP 3/1/2022 NAP 36 MSMCH MSMCH 929-933 Broadway 0.7% 4/1/2014 3/1/2022 NAP 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% NAP 1/10/2022 NAP 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% NAP 2/10/2022 NAP 39 MSMCH MSMCH Old Town Plaza Office 0.6% NAP 9/10/2016 NAP 40 MSMCH MSMCH 7ainbow Blvd 0.5% NAP 9/10/2021 NAP 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% NAP 3/10/2022 NAP MSMCH MSMCH 43630 Hayes MSMCH MSMCH 43740 Groesbeck MSMCH MSMCH 15950 East Twelve Mile MSMCH MSMCH 30117 Schoenherr MSMCH MSMCH 30300 Hoover 42 BANA BANA CVS Altamonte Springs 0.4% NAP 3/1/2022 NAP 43 MSMCH MSMCH Walgreens - Huntington 0.2% NAP 9/10/2021 NAP 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% NAP 9/10/2021 NAP 45 BANA BANA Rego Park Retail 0.4% NAP 11/1/2021 NAP 46 MSMCH MSMCH Wanamaker Portfolio 0.3% NAP 11/10/2021 NAP MSMCH MSMCH Wanamaker Shoppes - South MSMCH MSMCH Wanamaker Shoppes - North 47 BANA BANA West Alameda Self Storage 0.3% NAP 10/1/2021 NAP 48 BANA BANA CVS Winston Salem 0.2% NAP 3/1/2022 NAP 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% NAP 9/10/2021 NAP 100.0% MSCI 2012-C4 DATA TAPE Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Annual Debt Service (P&I) Annual Debt Service (IO) Lockbox Type Cash Management Status Crossed With Other Loans 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% $0 Hard In Place No 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% $0 Hard Springing No BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% Hard In Place No 4 BANA BANA Capital City Mall 5.4% $0 Hard Springing No 5 MSMCH MSMCH ELS Portfolio 5.3% Hard In Place No MSMCH MSMCH ELS Portfolio - Royal Coachman MSMCH MSMCH ELS Portfolio - Regency Lakes MSMCH MSMCH ELS Portfolio - Parkwood Communities MSMCH MSMCH ELS Portfolio - Cabana MSMCH MSMCH ELS Portfolio - Boulder Cascade MSMCH MSMCH ELS Portfolio - Rancho Valley MSMCH MSMCH ELS Portfolio - Palm Shadows MSMCH MSMCH ELS Portfolio - Hillcrest 6 MSMCH MSMCH 9 MetroTech Center 5.2% $0 Hard Springing No 7 MSMCH MSMCH GPB Portfolio 2 5.2% $0 Hard In Place No MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS MSMCH MSMCH GPB Portfolio 2 - Salem Staples MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's MSMCH MSMCH GPB Portfolio 2 - Springfield CVS MSMCH MSMCH GPB Portfolio 2 - Worcester Savers MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra MSMCH MSMCH GPB Portfolio 2 - Fall River Staples MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State 8 MSMCH MSMCH GPB Portfolio 1 5.1% $0 Hard In Place No MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples MSMCH MSMCH GPB Portfolio 1 - Medford Aldi MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% $0 Hard Springing No 10 BANA BANA United HealthCare Services, Inc. 2.7% Hard In-Place No 11 BANA BANA Forest Hills Village Portfolio 2.6% $0 Hard TBD No BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% $0 Hard In-Place No 13 MSMCH MSMCH Mattel Building 2.4% Hard In Place No 14 MSMCH MSMCH Sirata Beach Resort 2.3% $0 Soft Springing No 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% $0 Hard In Place No 16 MSMCH MSMCH Hilton Springfield 2.1% $0 Soft Springing No 17 BANA BANA U-Haul 2011 Portfolio 2.1% $0 Hard Springing No BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% $0 Hard Springing No MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D 19 MSMCH MSMCH Independence Hill Independent Living 1.8% $0 Hard Springing No 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% $0 Hard In Place No 21 MSMCH MSMCH Banks Crossing 1.3% $0 Hard In Place Yes 22 MSMCH MSMCH Mainstreet Square 0.4% $0 Hard In Place Yes 23 MSMCH MSMCH University Park Shopping Center 1.6% $0 Hard Springing No 24 MSMCH MSMCH Livermore Medical Office 1.4% $0 Hard Springing No 25 BANA BANA South Texas Hotel Portfolio 1.3% $0 Hard In-Place No BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% $0 Hard In Place No 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% $0 Hard Springing No 28 MSMCH MSMCH Derby Marketplace 1.1% $0 Hard Springing No 29 MSMCH MSMCH 67 Livingston Street 1.1% Hard Springing No 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% $0 Soft In Place No 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% $0 Hard In Place No 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% $0 Hard Springing No MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center 33 BANA BANA Galderma Laboratories 0.8% $0 Hard In-Place No 34 MSMCH MSMCH Christie Place 0.8% $0 NAP None No 35 BANA BANA Norwalk Self Storage 0.8% $0 Hard TBD No 36 MSMCH MSMCH 929-933 Broadway 0.7% Hard Springing No 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% $0 Hard In Place No 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% Hard In Place No 39 MSMCH MSMCH Old Town Plaza Office 0.6% $0 Springing Springing No 40 MSMCH MSMCH 7ainbow Blvd 0.5% $0 Hard Springing No 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% $0 Hard Springing No MSMCH MSMCH 43630 Hayes MSMCH MSMCH 43740 Groesbeck MSMCH MSMCH 15950 East Twelve Mile MSMCH MSMCH 30117 Schoenherr MSMCH MSMCH 30300 Hoover 42 BANA BANA CVS Altamonte Springs 0.4% $0 Hard In-Place No 43 MSMCH MSMCH Walgreens - Huntington 0.2% $0 Hard Springing Yes 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% $0 Hard Springing Yes 45 BANA BANA Rego Park Retail 0.4% $0 Springing Springing No 46 MSMCH MSMCH Wanamaker Portfolio 0.3% $0 Hard Springing No MSMCH MSMCH Wanamaker Shoppes - South MSMCH MSMCH Wanamaker Shoppes - North 47 BANA BANA West Alameda Self Storage 0.3% $0 Springing Springing No 48 BANA BANA CVS Winston Salem 0.2% $0 Hard In-Place No 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% $0 Hard Springing No 100.0% MSCI 2012-C4 DATA TAPE Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Related-Borrower Loans UW NCF DSCR (P&I) UW NCF DSCR (IO) Cut-Off Date LTV Ratio 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% NAP 1.44x NAP 70.0% 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% NAP 2.69x NAP 21.7% BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% NAP 1.33x 1.67x 62.5% 4 BANA BANA Capital City Mall 5.4% NAP 1.58x NAP 65.0% 5 MSMCH MSMCH ELS Portfolio 5.3% NAP 2.44x 3.03x 41.2% MSMCH MSMCH ELS Portfolio - Royal Coachman MSMCH MSMCH ELS Portfolio - Regency Lakes MSMCH MSMCH ELS Portfolio - Parkwood Communities MSMCH MSMCH ELS Portfolio - Cabana MSMCH MSMCH ELS Portfolio - Boulder Cascade MSMCH MSMCH ELS Portfolio - Rancho Valley MSMCH MSMCH ELS Portfolio - Palm Shadows MSMCH MSMCH ELS Portfolio - Hillcrest 6 MSMCH MSMCH 9 MetroTech Center 5.2% NAP 1.13x NAP 55.5% 7 MSMCH MSMCH GPB Portfolio 2 5.2% GPB Portfolio 1 1.44x NAP 57.8% MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS MSMCH MSMCH GPB Portfolio 2 - Salem Staples MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's MSMCH MSMCH GPB Portfolio 2 - Springfield CVS MSMCH MSMCH GPB Portfolio 2 - Worcester Savers MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra MSMCH MSMCH GPB Portfolio 2 - Fall River Staples MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State 8 MSMCH MSMCH GPB Portfolio 1 5.1% GPB Portfolio 2 1.64x NAP 60.5% MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples MSMCH MSMCH GPB Portfolio 1 - Medford Aldi MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% NAP 1.38x NAP 73.6% 10 BANA BANA United HealthCare Services, Inc. 2.7% NAP 1.52x 2.02x 65.0% 11 BANA BANA Forest Hills Village Portfolio 2.6% NAP 1.46x NAP 75.0% BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% NAP 1.41x NAP 70.1% 13 MSMCH MSMCH Mattel Building 2.4% Revlon R&D Facility 1.58x 2.01x 65.6% 14 MSMCH MSMCH Sirata Beach Resort 2.3% NAP 1.82x NAP 48.3% 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% Independence Place - Ft. Campbell 1.24x NAP 74.9% 16 MSMCH MSMCH Hilton Springfield 2.1% NAP 1.61x NAP 52.9% 17 BANA BANA U-Haul 2011 Portfolio 2.1% NAP 1.69x NAP 69.1% BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% NAP 1.45x NAP 68.1% MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D 19 MSMCH MSMCH Independence Hill Independent Living 1.8% NAP 1.52x NAP 59.9% 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% Independence Place - Ft. Stewart 1.27x NAP 68.0% 21 MSMCH MSMCH Banks Crossing 1.3% Mainstreet Square 1.31x NAP 74.9% 22 MSMCH MSMCH Mainstreet Square 0.4% Banks Crossing 1.31x NAP 74.9% 23 MSMCH MSMCH University Park Shopping Center 1.6% NAP 1.21x NAP 69.0% 24 MSMCH MSMCH Livermore Medical Office 1.4% NAP 1.40x NAP 68.1% 25 BANA BANA South Texas Hotel Portfolio 1.3% NAP 1.91x NAP 64.7% BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% NAP 1.65x NAP 67.3% 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% NAP 1.45x NAP 64.2% 28 MSMCH MSMCH Derby Marketplace 1.1% Wanamaker Shoppes 1.37x NAP 64.3% 29 MSMCH MSMCH 67 Livingston Street 1.1% NAP 1.51x 1.84x 68.4% 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% NAP 1.82x NAP 62.2% 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% Mattel Building 1.40x NAP 65.9% 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% NAP 1.48x NAP 59.2% MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center 33 BANA BANA Galderma Laboratories 0.8% NAP 2.26x NAP 43.8% 34 MSMCH MSMCH Christie Place 0.8% NAP 1.33x NAP 73.5% 35 BANA BANA Norwalk Self Storage 0.8% NAP 1.69x NAP 70.0% 36 MSMCH MSMCH 929-933 Broadway 0.7% NAP 1.22x 1.52x 68.2% 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% NAP 1.55x NAP 58.6% 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% NAP 1.24x 1.46x 69.9% 39 MSMCH MSMCH Old Town Plaza Office 0.6% NAP NAP 1.66x 64.0% 40 MSMCH MSMCH 7ainbow Blvd 0.5% NAP 1.44x NAP 69.2% 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% NAP 1.87x NAP 50.0% MSMCH MSMCH 43630 Hayes MSMCH MSMCH 43740 Groesbeck MSMCH MSMCH 15950 East Twelve Mile MSMCH MSMCH 30117 Schoenherr MSMCH MSMCH 30300 Hoover 42 BANA BANA CVS Altamonte Springs 0.4% NAP 1.40x NAP 70.0% 43 MSMCH MSMCH Walgreens - Huntington 0.2% Walgreens - Casa Grande 1.31x NAP 64.4% 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% Walgreens - Huntington 1.31x NAP 64.4% 45 BANA BANA Rego Park Retail 0.4% NAP 2.91x NAP 28.0% 46 MSMCH MSMCH Wanamaker Portfolio 0.3% Derby Marketplace 1.30x NAP 74.8% MSMCH MSMCH Wanamaker Shoppes - South MSMCH MSMCH Wanamaker Shoppes - North 47 BANA BANA West Alameda Self Storage 0.3% NAP 1.94x NAP 54.7% 48 BANA BANA CVS Winston Salem 0.2% NAP 1.30x NAP 75.0% 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% NAP 1.38x NAP 64.2% 100.0% MSCI 2012-C4 DATA TAPE MORTGAGED PROPERTY UNDERWRITTEN CASH FLOWS Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance LTV Ratio at Maturity/ARD Due Date Prepayment Provisions (No. of Payments) Third Most Recent NOI 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 58.1% Sixth LO (24); DEF (92); O (4) 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% 20.6% First LO (27); DEF (29); O (4) BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% 59.8% Seventh YM1 (55) / DEF (26); O (5) 4 BANA BANA Capital City Mall 5.4% 54.1% First LO (24); DEF (92); O (4) 5 MSMCH MSMCH ELS Portfolio 5.3% 35.8% First LO (27); DEF/YM (88); O (4) MSMCH MSMCH ELS Portfolio - Royal Coachman MSMCH MSMCH ELS Portfolio - Regency Lakes MSMCH MSMCH ELS Portfolio - Parkwood Communities MSMCH MSMCH ELS Portfolio - Cabana MSMCH MSMCH ELS Portfolio - Boulder Cascade MSMCH MSMCH ELS Portfolio - Rancho Valley MSMCH MSMCH ELS Portfolio - Palm Shadows MSMCH MSMCH ELS Portfolio - Hillcrest 6 MSMCH MSMCH 9 MetroTech Center 5.2% 42.8% First YM1 (116) / DEF (91); O (4) 7 MSMCH MSMCH GPB Portfolio 2 5.2% 45.4% Seventh LO (27), D(86), O (7) MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS MSMCH MSMCH GPB Portfolio 2 - Salem Staples MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's MSMCH MSMCH GPB Portfolio 2 - Springfield CVS MSMCH MSMCH GPB Portfolio 2 - Worcester Savers MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale -$325,154 MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra MSMCH MSMCH GPB Portfolio 2 - Fall River Staples MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State 8 MSMCH MSMCH GPB Portfolio 1 5.1% 50.8% Seventh LO (27); DEF (86); O (7) MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples MSMCH MSMCH GPB Portfolio 1 - Medford Aldi MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 61.7% Tenth LO (25); DEF (88); O (7) 10 BANA BANA United HealthCare Services, Inc. 2.7% 60.0% First LO (24); DEF (93); O (3) TBD 11 BANA BANA Forest Hills Village Portfolio 2.6% 61.8% First LO (24); DEF (92); O (4) BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 60.0% First LO (29); DEF (84); O (7) 13 MSMCH MSMCH Mattel Building 2.4% 60.5% Tenth LO (25); DEF (91); O (4); $0 14 MSMCH MSMCH Sirata Beach Resort 2.3% 43.6% Tenth LO (24); DEF/YM1 (32); O (4); 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% 57.9% Tenth LO (24); DEF (92); O (4); 16 MSMCH MSMCH Hilton Springfield 2.1% 40.7% Tenth LO (24); DEF (92); O (4); 17 BANA BANA U-Haul 2011 Portfolio 2.1% 59.0% First LO (25); DEF (91); O (4) BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% 63.7% Tenth LO (25); DEF (31); O (4); MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D 19 MSMCH MSMCH Independence Hill Independent Living 1.8% 50.8% Tenth LO (25); DEF (91); O (4) 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% 52.6% Tenth LO (24); DEF (92); O (4) 21 MSMCH MSMCH Banks Crossing 1.3% 62.8% Tenth LO (25); DEF (91); O (4) 22 MSMCH MSMCH Mainstreet Square 0.4% 62.8% Tenth LO (25); DEF (91); O (4) 23 MSMCH MSMCH University Park Shopping Center 1.6% 59.2% Fifth LO (38); DEF (78); O (4); 24 MSMCH MSMCH Livermore Medical Office 1.4% 58.1% Tenth LO (28); DEF (88); O (4) 25 BANA BANA South Texas Hotel Portfolio 1.3% 50.4% First LO (26); DEF (91); O (3) BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 56.0% Tenth YM1 (116); O (4) 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% 60.1% Tenth YM1 (56); O (4) 28 MSMCH MSMCH Derby Marketplace 1.1% 54.3% Tenth LO (27); DEF (89); O (4) 29 MSMCH MSMCH 67 Livingston Street 1.1% 66.7% Tenth LO (25); YM (31); O (4); $0 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% 58.3% Tenth LO (31); DEF (25); O (4) 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% 50.5% Tenth LO (26); YM (90); O (4) $0 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% 45.5% Tenth LO (24); DEF (92); O (4); MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center 33 BANA BANA Galderma Laboratories 0.8% 36.8% First LO (28); DEF (88); O (4) NAP 34 MSMCH MSMCH Christie Place 0.8% 61.6% Tenth LO (31); DEF (82); O (7) $0 35 BANA BANA Norwalk Self Storage 0.8% 57.7% First LO (24); DEF (92); O (4) 36 MSMCH MSMCH 929-933 Broadway 0.7% 59.5% First LO (24); DEF/YM1 (92); O (4) 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% 46.2% Tenth LO (26); DEF (90); O (4) 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 58.4% Tenth LO (25); DEF (91); O (4); 39 MSMCH MSMCH Old Town Plaza Office 0.6% 64.0% Tenth LO (6); YM (49); O (5); $0 40 MSMCH MSMCH 7ainbow Blvd 0.5% 58.9% Tenth LO (116); O (4) $0 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% 32.8% Tenth LO (24); DEF (92); O (4); MSMCH MSMCH 43630 Hayes $0 MSMCH MSMCH 43740 Groesbeck $0 MSMCH MSMCH 15950 East Twelve Mile $0 MSMCH MSMCH 30117 Schoenherr $0 MSMCH MSMCH 30300 Hoover $0 42 BANA BANA CVS Altamonte Springs 0.4% 58.2% First LO (24); DEF (92); O (4) NAP 43 MSMCH MSMCH Walgreens - Huntington 0.2% 43.0% Tenth LO (30); DEF (83); O (7) $0 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% 43.0% Tenth LO (30); DEF (83); O (7) $0 45 BANA BANA Rego Park Retail 0.4% 23.7% First LO (28), DEF (87); O(5) 46 MSMCH MSMCH Wanamaker Portfolio 0.3% 65.1% Tenth LO (28); DEF (88); O (4) MSMCH MSMCH Wanamaker Shoppes - South MSMCH MSMCH Wanamaker Shoppes - North 47 BANA BANA West Alameda Self Storage 0.3% 46.7% First LO (29); DEF (87); O (4) 48 BANA BANA CVS Winston Salem 0.2% 62.4% First LO (24); DEF (93); O (3) NAP 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% 43.0% Tenth LO (30); DEF (86); O (4) $0 100.0% MSCI 2012-C4 DATA TAPE Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Third Most Recent NOI Date Third Most Recent NOI Debt Yield Second Most Recent NOI Second Most Recent NOI Date Second Most Recent NOI Debt Yield 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 12/31/2009 11.4% 12/31/2010 10.9% 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% 12/31/2009 10.3% 12/31/2010 19.0% BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% 12/31/2009 8.7% 12/31/2010 8.7% 4 BANA BANA Capital City Mall 5.4% 12/31/2009 13.0% 12/31/2010 12.0% 5 MSMCH MSMCH ELS Portfolio 5.3% 12/31/2009 16.3% 12/31/2010 17.3% MSMCH MSMCH ELS Portfolio - Royal Coachman 12/31/2009 12/31/2010 MSMCH MSMCH ELS Portfolio - Regency Lakes 12/31/2009 12/31/2010 MSMCH MSMCH ELS Portfolio - Parkwood Communities 12/31/2009 12/31/2010 MSMCH MSMCH ELS Portfolio - Cabana 12/31/2009 12/31/2010 MSMCH MSMCH ELS Portfolio - Boulder Cascade 12/31/2009 12/31/2010 MSMCH MSMCH ELS Portfolio - Rancho Valley 12/31/2009 12/31/2010 MSMCH MSMCH ELS Portfolio - Palm Shadows 12/31/2009 12/31/2010 MSMCH MSMCH ELS Portfolio - Hillcrest 12/31/2009 12/31/2010 6 MSMCH MSMCH 9 MetroTech Center 5.2% 1/30/2009 12.8% 1/30/2010 13.2% 7 MSMCH MSMCH GPB Portfolio 2 5.2% 12/31/2009 10.8% 12/31/2010 12.0% MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 2 - Salem Staples 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 2 - Springfield CVS 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 2 - Worcester Savers 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 2 - Fall River Staples 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State 12/31/2009 12/31/2010 8 MSMCH MSMCH GPB Portfolio 1 5.1% 12/31/2009 11.0% 12/31/2010 11.1% MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 1 - Medford Aldi 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens 12/31/2009 12/31/2010 MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym 12/31/2009 12/31/2010 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 12/31/2009 10.8% 12/31/2010 11.0% 10 BANA BANA United HealthCare Services, Inc. 2.7% TBD TBD TBD TBD TBD 11 BANA BANA Forest Hills Village Portfolio 2.6% 12/31/2009 9.0% 12/31/2010 9.0% BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 12/31/2008 7.5% 12/31/2009 8.6% 13 MSMCH MSMCH Mattel Building 2.4% NAP 0.0% $0 NAP 0.0% 14 MSMCH MSMCH Sirata Beach Resort 2.3% 12/31/2009 19.9% 12/31/2010 15.8% 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% 12/31/2009 9.4% 12/31/2010 7.2% 16 MSMCH MSMCH Hilton Springfield 2.1% 12/31/2009 13.9% 12/31/2010 13.4% 17 BANA BANA U-Haul 2011 Portfolio 2.1% 12/31/2009 13.8% 12/31/2010 13.3% BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% 11.3% 10.7% MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center 12/31/2009 12/31/2010 MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I 12/31/2009 12/31/2010 MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II 12/31/2009 12/31/2010 MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive 12/31/2009 12/31/2010 MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way 12/31/2009 12/31/2010 MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D 12/31/2009 12/31/2010 19 MSMCH MSMCH Independence Hill Independent Living 1.8% 7/1/1905 15.3% 12/31/2010 12.9% 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% 12/31/2010 4.0% T-12 (11/30/11) 7.6% 21 MSMCH MSMCH Banks Crossing 1.3% 12/31/2009 11.3% 12/31/2010 11.2% 22 MSMCH MSMCH Mainstreet Square 0.4% 12/31/2009 10.4% 12/31/2010 9.5% 23 MSMCH MSMCH University Park Shopping Center 1.6% 12/31/2009 7.1% 12/31/2010 9.1% 24 MSMCH MSMCH Livermore Medical Office 1.4% 12/31/2009 10.9% 12/31/2010 11.3% 25 BANA BANA South Texas Hotel Portfolio 1.3% 12/31/2009 6.1% 12/31/2010 14.7% BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 12/31/2009 12.8% 12/31/2010 12.5% 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% 12/31/2009 10.6% 12/31/2010 10.3% 28 MSMCH MSMCH Derby Marketplace 1.1% 12/31/2009 5.7% 12/31/2010 7.7% 29 MSMCH MSMCH 67 Livingston Street 1.1% NAP 0.0% 12/31/2009 12.9% 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% 12/31/2009 14.5% 12/31/2010 13.6% 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% NAP 0.0% $0 NAP 0.0% 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% 10.4% 10.3% MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center 7/1/1905 9.7% 12/31/2010 8.3% MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center 7/1/1905 15.2% 12/31/2010 15.5% MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center 7/1/1905 1.8% 12/31/2010 4.8% 33 BANA BANA Galderma Laboratories 0.8% NAP NAP NAP NAP NAP 34 MSMCH MSMCH Christie Place 0.8% NAP 0.0% 12/31/2010 6.8% 35 BANA BANA Norwalk Self Storage 0.8% 12/31/2009 11.0% 12/31/2010 10.5% 36 MSMCH MSMCH 929-933 Broadway 0.7% 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% 12/31/2009 12.3% 12/31/2010 12.7% 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 12/31/2009 8.9% 12/31/2010 7.8% 39 MSMCH MSMCH Old Town Plaza Office 0.6% NAP 0.0% 12/31/2009 12.8% 40 MSMCH MSMCH 7ainbow Blvd 0.5% NAP 0.0% $0 NAP 0.0% 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% MSMCH MSMCH 43630 Hayes NAP 0.0% $0 NAP 0.0% MSMCH MSMCH 43740 Groesbeck NAP 0.0% $0 NAP 0.0% MSMCH MSMCH 15950 East Twelve Mile NAP 0.0% $0 NAP 0.0% MSMCH MSMCH 30117 Schoenherr NAP 0.0% $0 NAP 0.0% MSMCH MSMCH 30300 Hoover NAP 0.0% $0 NAP 0.0% 42 BANA BANA CVS Altamonte Springs 0.4% NAP NAP NAP NAP NAP 43 MSMCH MSMCH Walgreens - Huntington 0.2% NAP 0.0% $0 NAP 0.0% 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% NAP 0.0% $0 NAP 0.0% 45 BANA BANA Rego Park Retail 0.4% 12/31/2008 31.3% 12/31/2009 27.1% 46 MSMCH MSMCH Wanamaker Portfolio 0.3% 8.1% 11.7% MSMCH MSMCH Wanamaker Shoppes - South 12/31/2009 6.6% 12/31/2010 10.6% MSMCH MSMCH Wanamaker Shoppes - North 12/31/2009 11.7% 12/31/2010 14.3% 47 BANA BANA West Alameda Self Storage 0.3% 12/31/2009 12.5% 12/31/2010 13.9% 48 BANA BANA CVS Winston Salem 0.2% NAP NAP NAP NAP NAP 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% NAP 0.0% $0 NAP 0.0% 100.0% MSCI 2012-C4 DATA TAPE Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Most Recent NOI Most Recent NOI Date Most Recent NOI Debt Yield UW EGI UW Expenses 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 10/31/2011 10.4% 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% 11/30/2011 24.8% BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% 10/1/2011 8.7% $0 4 BANA BANA Capital City Mall 5.4% 12/31/2011 12.6% 5 MSMCH MSMCH ELS Portfolio 5.3% 10/1/2011 17.7% MSMCH MSMCH ELS Portfolio - Royal Coachman 10/1/2011 MSMCH MSMCH ELS Portfolio - Regency Lakes 10/1/2011 MSMCH MSMCH ELS Portfolio - Parkwood Communities 10/1/2011 MSMCH MSMCH ELS Portfolio - Cabana 10/1/2011 MSMCH MSMCH ELS Portfolio - Boulder Cascade 10/1/2011 MSMCH MSMCH ELS Portfolio - Rancho Valley 10/1/2011 MSMCH MSMCH ELS Portfolio - Palm Shadows 10/1/2011 MSMCH MSMCH ELS Portfolio - Hillcrest 10/1/2011 6 MSMCH MSMCH 9 MetroTech Center 5.2% 1/30/2011 13.8% 7 MSMCH MSMCH GPB Portfolio 2 5.2% 8/31/2011 10.6% MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super 8/31/2011 MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS 8/31/2011 MSMCH MSMCH GPB Portfolio 2 - Salem Staples 8/31/2011 MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart 8/31/2011 MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's 8/31/2011 MSMCH MSMCH GPB Portfolio 2 - Springfield CVS 8/31/2011 MSMCH MSMCH GPB Portfolio 2 - Worcester Savers 8/31/2011 MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale 8/31/2011 MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra 8/31/2011 MSMCH MSMCH GPB Portfolio 2 - Fall River Staples 8/31/2011 MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State 8/31/2011 8 MSMCH MSMCH GPB Portfolio 1 5.1% 8/31/2011 10.6% MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's 8/31/2011 MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples 8/31/2011 MSMCH MSMCH GPB Portfolio 1 - Medford Aldi 8/31/2011 MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super 8/31/2011 MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods 8/31/2011 MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens 8/31/2011 MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's 8/31/2011 MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco 8/31/2011 MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens 8/31/2011 MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens 8/31/2011 MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym 8/31/2011 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 10/31/2011 10.9% 10 BANA BANA United HealthCare Services, Inc. 2.7% TBD TBD TBD 11 BANA BANA Forest Hills Village Portfolio 2.6% 12/31/2011 9.3% BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 12/31/2010 9.5% 13 MSMCH MSMCH Mattel Building 2.4% $0 NAP 0.0% 14 MSMCH MSMCH Sirata Beach Resort 2.3% 12/31/2011 19.2% 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% 12/31/2011 9.7% 16 MSMCH MSMCH Hilton Springfield 2.1% 12/31/2011 14.1% 17 BANA BANA U-Haul 2011 Portfolio 2.1% 9/30/2011 13.7% BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% 14.4% MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center 11/30/2011 MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I 11/30/2011 MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II 11/30/2011 MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive 11/30/2011 MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way 11/30/2011 MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D 11/30/2011 19 MSMCH MSMCH Independence Hill Independent Living 1.8% 10/31/2011 11.5% 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% 11/30/2011 10.2% 21 MSMCH MSMCH Banks Crossing 1.3% 10/31/2011 9.7% 22 MSMCH MSMCH Mainstreet Square 0.4% 10/31/2011 10.1% 23 MSMCH MSMCH University Park Shopping Center 1.6% 9/30/2011 8.5% 24 MSMCH MSMCH Livermore Medical Office 1.4% 6/30/2011 11.4% 25 BANA BANA South Texas Hotel Portfolio 1.3% 9/30/2011 18.4% BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 3/31/2011 12.6% 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% 6/30/2011 9.9% 28 MSMCH MSMCH Derby Marketplace 1.1% 6/30/2011 8.3% 29 MSMCH MSMCH 67 Livingston Street 1.1% 12/31/2010 9.1% 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% 5/31/2011 14.1% 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% $0 NAP 0.0% 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% 11.4% MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center 12/31/2011 9.2% MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center 12/31/2011 13.6% MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center 12/31/2011 13.6% 33 BANA BANA Galderma Laboratories 0.8% NAP NAP NAP 34 MSMCH MSMCH Christie Place 0.8% 5/31/2011 7.3% 35 BANA BANA Norwalk Self Storage 0.8% 11/30/2011 11.1% 36 MSMCH MSMCH 929-933 Broadway 0.7% 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% 10/31/2011 14.3% 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 12/31/2011 8.7% 39 MSMCH MSMCH Old Town Plaza Office 0.6% 12/31/2010 9.0% 40 MSMCH MSMCH 7ainbow Blvd 0.5% 12/31/2010 6.2% 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% 12/31/2011 25.6% MSMCH MSMCH 43630 Hayes $0 NAP 0.0% $0 $0 MSMCH MSMCH 43740 Groesbeck $0 NAP 0.0% $0 $0 MSMCH MSMCH 15950 East Twelve Mile $0 NAP 0.0% $0 $0 MSMCH MSMCH 30117 Schoenherr $0 NAP 0.0% $0 $0 MSMCH MSMCH 30300 Hoover $0 NAP 0.0% $0 $0 42 BANA BANA CVS Altamonte Springs 0.4% NAP NAP NAP 43 MSMCH MSMCH Walgreens - Huntington 0.2% $0 NAP 0.0% 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% $0 NAP 0.0% 45 BANA BANA Rego Park Retail 0.4% 12/31/2010 23.5% 46 MSMCH MSMCH Wanamaker Portfolio 0.3% 12.3% MSMCH MSMCH Wanamaker Shoppes - South 6/30/2011 11.5% MSMCH MSMCH Wanamaker Shoppes - North 6/30/2011 14.2% 47 BANA BANA West Alameda Self Storage 0.3% 11/30/2011 15.1% 48 BANA BANA CVS Winston Salem 0.2% NAP NAP NAP 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% $0 NAP 0.0% 100.0% MSCI 2012-C4 DATA TAPE Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance UW NOI UW NOI Debt Yield UW NCF UW NCF Debt Yield 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 9.9% 9.5% 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% 24.8% 20.7% BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% 8.7% 8.7% 4 BANA BANA Capital City Mall 5.4% 11.4% 10.5% 5 MSMCH MSMCH ELS Portfolio 5.3% 16.4% 16.2% MSMCH MSMCH ELS Portfolio - Royal Coachman MSMCH MSMCH ELS Portfolio - Regency Lakes MSMCH MSMCH ELS Portfolio - Parkwood Communities MSMCH MSMCH ELS Portfolio - Cabana MSMCH MSMCH ELS Portfolio - Boulder Cascade MSMCH MSMCH ELS Portfolio - Rancho Valley MSMCH MSMCH ELS Portfolio - Palm Shadows MSMCH MSMCH ELS Portfolio - Hillcrest 6 MSMCH MSMCH 9 MetroTech Center 5.2% 10.1% 8.6% 7 MSMCH MSMCH GPB Portfolio 2 5.2% 11.0% 10.4% MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS MSMCH MSMCH GPB Portfolio 2 - Salem Staples MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's MSMCH MSMCH GPB Portfolio 2 - Springfield CVS MSMCH MSMCH GPB Portfolio 2 - Worcester Savers MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra MSMCH MSMCH GPB Portfolio 2 - Fall River Staples MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State 8 MSMCH MSMCH GPB Portfolio 1 5.1% 11.7% 11.2% MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples MSMCH MSMCH GPB Portfolio 1 - Medford Aldi MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 10.0% 9.4% 10 BANA BANA United HealthCare Services, Inc. 2.7% 10.0% 9.7% 11 BANA BANA Forest Hills Village Portfolio 2.6% 9.5% 9.4% BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 11.1% 10.3% 13 MSMCH MSMCH Mattel Building 2.4% 11.1% 10.1% 14 MSMCH MSMCH Sirata Beach Resort 2.3% 16.4% 13.8% 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% 10.1% 9.5% 16 MSMCH MSMCH Hilton Springfield 2.1% 14.1% 12.2% 17 BANA BANA U-Haul 2011 Portfolio 2.1% 12.7% 12.3% BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% 12.3% 10.2% MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D 19 MSMCH MSMCH Independence Hill Independent Living 1.8% 11.1% 10.8% 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% 10.4% 9.7% 21 MSMCH MSMCH Banks Crossing 1.3% 9.8% 8.6% 22 MSMCH MSMCH Mainstreet Square 0.4% 11.8% 9.8% 23 MSMCH MSMCH University Park Shopping Center 1.6% 9.1% 8.7% 24 MSMCH MSMCH Livermore Medical Office 1.4% 10.9% 10.1% 25 BANA BANA South Texas Hotel Portfolio 1.3% 17.4% 14.8% BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 12.3% 10.8% 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% 10.4% 10.3% 28 MSMCH MSMCH Derby Marketplace 1.1% 10.8% 9.6% 29 MSMCH MSMCH 67 Livingston Street 1.1% 10.5% 10.3% 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% 14.7% 12.5% 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% 11.9% 10.4% 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% 13.3% 11.2% MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center 13.2% 10.8% MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center 13.2% 11.3% MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center 13.6% 12.2% 33 BANA BANA Galderma Laboratories 0.8% 17.0% 15.5% 34 MSMCH MSMCH Christie Place 0.8% 9.1% 8.9% 35 BANA BANA Norwalk Self Storage 0.8% 11.1% 10.9% 36 MSMCH MSMCH 929-933 Broadway 0.7% 8.4% 8.1% 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% 13.8% 12.5% 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 8.7% 8.4% 39 MSMCH MSMCH Old Town Plaza Office 0.6% 11.1% 9.6% 40 MSMCH MSMCH 7ainbow Blvd 0.5% 11.0% 10.3% 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% 18.9% 16.0% MSMCH MSMCH 43630 Hayes $0 0.0% $0 0.0% MSMCH MSMCH 43740 Groesbeck $0 0.0% $0 0.0% MSMCH MSMCH 15950 East Twelve Mile $0 0.0% $0 0.0% MSMCH MSMCH 30117 Schoenherr $0 0.0% $0 0.0% MSMCH MSMCH 30300 Hoover $0 18.9% 16.0% 42 BANA BANA CVS Altamonte Springs 0.4% 9.3% 9.3% 43 MSMCH MSMCH Walgreens - Huntington 0.2% 11.5% 11.4% 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% 11.6% 11.4% 45 BANA BANA Rego Park Retail 0.4% 21.7% 20.3% 46 MSMCH MSMCH Wanamaker Portfolio 0.3% 11.5% 10.2% MSMCH MSMCH Wanamaker Shoppes - South MSMCH MSMCH Wanamaker Shoppes - North 47 BANA BANA West Alameda Self Storage 0.3% 14.4% 14.0% 48 BANA BANA CVS Winston Salem 0.2% 8.7% 8.7% 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% 13.0% 12.1% 100.0% MSCI 2012-C4 DATA TAPE LARGEST TENANT INFORMATION Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Largest Tenant Largest Tenant Lease Expiration 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% Dick's Sporting Goods 1/31/2017 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% NAP NAP BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% NAP NAP 4 BANA BANA Capital City Mall 5.4% J.C. Penney 11/30/2015 5 MSMCH MSMCH ELS Portfolio 5.3% NAP NAP MSMCH MSMCH ELS Portfolio - Royal Coachman NAP NAP MSMCH MSMCH ELS Portfolio - Regency Lakes NAP NAP MSMCH MSMCH ELS Portfolio - Parkwood Communities NAP NAP MSMCH MSMCH ELS Portfolio - Cabana NAP NAP MSMCH MSMCH ELS Portfolio - Boulder Cascade NAP NAP MSMCH MSMCH ELS Portfolio - Rancho Valley NAP NAP MSMCH MSMCH ELS Portfolio - Palm Shadows NAP NAP MSMCH MSMCH ELS Portfolio - Hillcrest NAP NAP 6 MSMCH MSMCH 9 MetroTech Center 5.2% Fire Department of New York 10/31/2018 7 MSMCH MSMCH GPB Portfolio 2 5.2% Various Various MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super King's Super Market 4/30/2015 MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS CVS 1/31/2019 MSMCH MSMCH GPB Portfolio 2 - Salem Staples Staples 1/31/2014 MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart Walmart 1/31/2017 MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's Kohl's 1/31/2022 MSMCH MSMCH GPB Portfolio 2 - Springfield CVS CVS 1/31/2034 MSMCH MSMCH GPB Portfolio 2 - Worcester Savers Savers 2/28/2018 MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale National Wholesale Liquidator 1/31/2021 MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra AJ Seabra Supermarkets 6/30/2018 MSMCH MSMCH GPB Portfolio 2 - Fall River Staples Staples 1/31/2014 MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State Ocean State Job Lot 1/31/2014 8 MSMCH MSMCH GPB Portfolio 1 5.1% Various Various MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's Micro Center Sales 9/30/2020 MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples Staples 6/30/2014 MSMCH MSMCH GPB Portfolio 1 - Medford Aldi Off Broadway Shoes 8/31/2017 MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super King's Super Market 6/30/2017 MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods Whole Foods 6/30/2031 MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens Walgreens 6/30/2035 MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's Lowe's 1/15/2029 MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco Petco 5/31/2014 MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens Walgreens 11/30/2027 MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens Walgreens 10/31/2022 MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym Mike's Gym MTM 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% Kroger 9/30/2021 10 BANA BANA United HealthCare Services, Inc. 2.7% United HealthCare Services 12/31/2023 11 BANA BANA Forest Hills Village Portfolio 2.6% NAP NAP BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% Sports Authority 1/31/2022 13 MSMCH MSMCH Mattel Building 2.4% Mattel, Inc. 10/31/2026 14 MSMCH MSMCH Sirata Beach Resort 2.3% NAP NAP 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% NAP NAP 16 MSMCH MSMCH Hilton Springfield 2.1% NAP NAP 17 BANA BANA U-Haul 2011 Portfolio 2.1% NAP NAP BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center Modern Office Methods 8/31/2013 MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I Sentrilock 12/31/2012 MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II Chrysler Group, LLC 4/30/2015 MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive Vaughn Industries 12/31/2012 MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way Qualmed, Inc. 7/31/2012 MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D Safelite Glass Corp. 4/30/2016 19 MSMCH MSMCH Independence Hill Independent Living 1.8% NAP NAP 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% NAP NAP 21 MSMCH MSMCH Banks Crossing 1.3% JC Penney 10/31/2020 22 MSMCH MSMCH Mainstreet Square 0.4% Winn Dixie 10/5/2018 23 MSMCH MSMCH University Park Shopping Center 1.6% Office Depot 9/30/2017 24 MSMCH MSMCH Livermore Medical Office 1.4% Valley Care ACC/Surgery 6/1/2023 25 BANA BANA South Texas Hotel Portfolio 1.3% NAP NAP BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% Babies R Us 1/31/2013 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% NAP NAP 28 MSMCH MSMCH Derby Marketplace 1.1% Petco 12/31/2018 29 MSMCH MSMCH 67 Livingston Street 1.1% NAP NAP 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% NAP NAP 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% Revlon 9/14/2025 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center Thrift Town 5/31/2019 MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center Dollar Tree Stores 1/31/2016 MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center Planet Fitness 9/30/2019 33 BANA BANA Galderma Laboratories 0.8% Galderma Laboratories 3/31/2021 34 MSMCH MSMCH Christie Place 0.8% Bank of America 1/31/2024 35 BANA BANA Norwalk Self Storage 0.8% NAP NAP 36 MSMCH MSMCH 929-933 Broadway 0.7% Le Pain Quotidien 3/11/2021 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% NAP NAP 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% CVS/Caremark 1/31/2019 39 MSMCH MSMCH Old Town Plaza Office 0.6% UCSD 8/1/2015 40 MSMCH MSMCH 7ainbow Blvd 0.5% Tyler Spring Valley LLC dba Hooters 10/19/2019 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% MSMCH MSMCH 43630 Hayes Macomb/St. Clair Workforce 6/30/2016 MSMCH MSMCH 43740 Groesbeck Macomb County Mental Health Services 3/31/2017 MSMCH MSMCH 15950 East Twelve Mile Macomb/St. Clair Workforce 5/31/2015 MSMCH MSMCH 30117 Schoenherr Macomb Physicians Group 4/30/2016 MSMCH MSMCH 30300 Hoover Bio-Medical Applications 6/15/2020 42 BANA BANA CVS Altamonte Springs 0.4% CVS 1/31/2028 43 MSMCH MSMCH Walgreens - Huntington 0.2% Walgreen Co. 11/30/2021 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% Walgreen Arizona Drug Co. 3/7/2021 45 BANA BANA Rego Park Retail 0.4% Rite Aid of New York 3/31/2016 46 MSMCH MSMCH Wanamaker Portfolio 0.3% MSMCH MSMCH Wanamaker Shoppes - South ATA Martial Arts 4/30/2014 MSMCH MSMCH Wanamaker Shoppes - North Qdoba Mexican Grill 9/30/2018 47 BANA BANA West Alameda Self Storage 0.3% NAP NAP 48 BANA BANA CVS Winston Salem 0.2% CVS 2/28/2037 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% Rite Aid Corporation 7/31/2025 100.0% MSCI 2012-C4 DATA TAPE 2ND LARGEST TENANT INFORMATION Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Largest Tenant % of NSF 2nd Largest Tenant 2nd Largest Tenant Lease Expiration 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 14.9% Fairfield Inn (Outparcel) 12/31/2019 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% NAP NAP NAP BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% NAP NAP NAP 4 BANA BANA Capital City Mall 5.4% 21.0% Sears 7/28/2014 5 MSMCH MSMCH ELS Portfolio 5.3% NAP NAP NAP MSMCH MSMCH ELS Portfolio - Royal Coachman NAP NAP NAP MSMCH MSMCH ELS Portfolio - Regency Lakes NAP NAP NAP MSMCH MSMCH ELS Portfolio - Parkwood Communities NAP NAP NAP MSMCH MSMCH ELS Portfolio - Cabana NAP NAP NAP MSMCH MSMCH ELS Portfolio - Boulder Cascade NAP NAP NAP MSMCH MSMCH ELS Portfolio - Rancho Valley NAP NAP NAP MSMCH MSMCH ELS Portfolio - Palm Shadows NAP NAP NAP MSMCH MSMCH ELS Portfolio - Hillcrest NAP NAP NAP 6 MSMCH MSMCH 9 MetroTech Center 5.2% 100.0% NAP NAP 7 MSMCH MSMCH GPB Portfolio 2 5.2% Various Various Various MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super 44.8% Walgreens 6/30/2021 MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS 19.2% Petco 1/31/2020 MSMCH MSMCH GPB Portfolio 2 - Salem Staples 42.1% Bank of America 7/31/2017 MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart 77.3% Marshalls 1/31/2022 MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's 87.4% Dollar Tree 3/31/2018 MSMCH MSMCH GPB Portfolio 2 - Springfield CVS 100.0% NAP NAP MSMCH MSMCH GPB Portfolio 2 - Worcester Savers 32.5% Harbor Freight Tools 6/30/2015 MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale 100.0% NAP NAP MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra 36.3% Family Dollar 12/31/2013 MSMCH MSMCH GPB Portfolio 2 - Fall River Staples 77.7% Dollar Tree 1/31/2017 MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State 100.0% NAP NAP 8 MSMCH MSMCH GPB Portfolio 1 5.1% Various Various Various MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's 66.7% Trader Joe's 2/28/2016 MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples 28.8% Pier 1 Imports 2/28/2014 MSMCH MSMCH GPB Portfolio 1 - Medford Aldi 40.0% ALDI 6/30/2021 MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super 51.0% Walgreens 6/30/2021 MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods 65.8% Citizens Bank 8/31/2023 MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens 35.6% Family Dollar 12/31/2014 MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's 100.0% NAP NAP MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco 56.2% CVS 1/31/2015 MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens 100.0% NAP NAP MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens 45.3% In Sync 5/31/2019 MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym 100.0% NAP NAP 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 30.3% Dunhams Athleisure Corp 1/31/2017 10 BANA BANA United HealthCare Services, Inc. 2.7% 100.0% NAP NAP 11 BANA BANA Forest Hills Village Portfolio 2.6% NAP NAP NAP BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 12.8% Jo-Ann Fabrics 1/31/2019 13 MSMCH MSMCH Mattel Building 2.4% 100.0% NAP NAP 14 MSMCH MSMCH Sirata Beach Resort 2.3% NAP NAP NAP 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% NAP NAP NAP 16 MSMCH MSMCH Hilton Springfield 2.1% NAP NAP NAP 17 BANA BANA U-Haul 2011 Portfolio 2.1% NAP NAP NAP BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center 18.6% Ohio National Life 8/31/2013 MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I 23.3% Thyssenkrupp Elevator 2/28/2015 MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II 17.5% Patterson Dental Supply 5/31/2014 MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive 16.5% Alan & Aphrodite (Comfort Store) 6/30/2012 MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way 28.0% Lifepoint Church 4/30/2015 MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D 69.3% Unity Building Supply 4/1/2015 19 MSMCH MSMCH Independence Hill Independent Living 1.8% NAP NAP NAP 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% NAP NAP NAP 21 MSMCH MSMCH Banks Crossing 1.3% 38.5% Kroger 9/30/2017 22 MSMCH MSMCH Mainstreet Square 0.4% 52.8% Goodwill 9/30/2013 23 MSMCH MSMCH University Park Shopping Center 1.6% 28.5% Vitamin Cottage 11/30/2018 24 MSMCH MSMCH Livermore Medical Office 1.4% 53.7% Liv- Pleasanton Pediatrics 1/1/2014 25 BANA BANA South Texas Hotel Portfolio 1.3% NAP NAP NAP BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 21.8% Northern Tool & Equipment 10/31/2015 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% NAP NAP NAP 28 MSMCH MSMCH Derby Marketplace 1.1% 15.8% Dress Barn 6/30/2014 29 MSMCH MSMCH 67 Livingston Street 1.1% NAP NAP NAP 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% NAP NAP NAP 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% 100.0% NAP NAP 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center 32.9% Dollar Tree Stores 11/30/2015 MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center 14.3% Carillon Hills Dental Associates, LP 2/28/2012 MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center 59.8% Goodwill Industries 10/31/2012 33 BANA BANA Galderma Laboratories 0.8% 100.0% NAP NAP 34 MSMCH MSMCH Christie Place 0.8% 31.7% Chat American Grill 12/31/2018 35 BANA BANA Norwalk Self Storage 0.8% NAP NAP NAP 36 MSMCH MSMCH 929-933 Broadway 0.7% 38.1% Flatiron Wine & Spirits 6/13/2021 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% NAP NAP NAP 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 40.5% Saigon Café 11/30/2015 39 MSMCH MSMCH Old Town Plaza Office 0.6% 6.5% Traffic Geyser LLC 1/1/2014 40 MSMCH MSMCH 7ainbow Blvd 0.5% 27.3% JA Kennedy Real Estates 9/1/2023 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% MSMCH MSMCH 43630 Hayes 33.1% State of Michigan 6/30/2016 MSMCH MSMCH 43740 Groesbeck 100.0% NAP NAP MSMCH MSMCH 15950 East Twelve Mile 64.9% State of Michigan 5/31/2013 MSMCH MSMCH 30117 Schoenherr 55.4% Medical Resources Group 1/31/2016 MSMCH MSMCH 30300 Hoover 100.0% NAP NAP 42 BANA BANA CVS Altamonte Springs 0.4% 100.0% NAP NAP 43 MSMCH MSMCH Walgreens - Huntington 0.2% 100.0% NAP NAP 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% 100.0% NAP NAP 45 BANA BANA Rego Park Retail 0.4% 29.6% R & I Discount Inc. 1/31/2020 46 MSMCH MSMCH Wanamaker Portfolio 0.3% MSMCH MSMCH Wanamaker Shoppes - South 16.1% Sun Resorts Tanning 3/17/2020 MSMCH MSMCH Wanamaker Shoppes - North 45.7% Jimmie Johns 8/31/2018 47 BANA BANA West Alameda Self Storage 0.3% NAP NAP NAP 48 BANA BANA CVS Winston Salem 0.2% 100.0% NAP NAP 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% 100.0% NAP NAP 100.0% MSCI 2012-C4 DATA TAPE 3RD LARGEST TENANT INFORMATION Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance 2nd Largest Tenant % of NSF 3rd Largest Tenant 3rd Largest Tenant Lease Expiration 3rd Largest Tenant % of NSF 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% 9.3% Barnes & Noble 1/31/2014 4.6% 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% NAP NAP NAP NAP BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% NAP NAP NAP NAP 4 BANA BANA Capital City Mall 5.4% 20.8% Toys 'R" Us 1/31/2015 9.4% 5 MSMCH MSMCH ELS Portfolio 5.3% NAP NAP NAP NAP MSMCH MSMCH ELS Portfolio - Royal Coachman NAP NAP NAP NAP MSMCH MSMCH ELS Portfolio - Regency Lakes NAP NAP NAP NAP MSMCH MSMCH ELS Portfolio - Parkwood Communities NAP NAP NAP NAP MSMCH MSMCH ELS Portfolio - Cabana NAP NAP NAP NAP MSMCH MSMCH ELS Portfolio - Boulder Cascade NAP NAP NAP NAP MSMCH MSMCH ELS Portfolio - Rancho Valley NAP NAP NAP NAP MSMCH MSMCH ELS Portfolio - Palm Shadows NAP NAP NAP NAP MSMCH MSMCH ELS Portfolio - Hillcrest NAP NAP NAP NAP 6 MSMCH MSMCH 9 MetroTech Center 5.2% NAP NAP NAP NAP 7 MSMCH MSMCH GPB Portfolio 2 5.2% Various Various Various Various MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super 19.2% Frames and Framers 1/31/2016 3.1% MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS 14.7% The Paper Store 2/28/2019 11.4% MSMCH MSMCH GPB Portfolio 2 - Salem Staples 28.2% Store 24 Companies 4/30/2017 6.6% MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart 22.7% NAP NAP NAP MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's 8.8% Mattress Giant 5/31/2014 3.8% MSMCH MSMCH GPB Portfolio 2 - Springfield CVS NAP NAP NAP NAP MSMCH MSMCH GPB Portfolio 2 - Worcester Savers 28.5% NY Chinese Buffet 12/31/2014 14.4% MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale NAP NAP NAP NAP MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra 34.4% Autozone 10/31/2013 29.3% MSMCH MSMCH GPB Portfolio 2 - Fall River Staples 22.3% NAP NAP NAP MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State NAP NAP NAP NAP 8 MSMCH MSMCH GPB Portfolio 1 5.1% Various Various Various Various MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's 17.7% Sleepy's 2/28/2017 7.5% MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples 13.7% Petco 1/31/2017 13.0% MSMCH MSMCH GPB Portfolio 1 - Medford Aldi 39.1% Pet Supplies Plus 9/30/2013 13.6% MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super 27.0% Bottle King 2/28/2015 7.6% MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods 34.2% NAP NAP NAP MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens 16.8% Advance Patriot 10/31/2015 16.6% MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's NAP NAP NAP NAP MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco 37.8% Dunkin Donuts 5/31/2016 6.0% MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens NAP NAP NAP NAP MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens 20.1% Quincy Shipping 9/30/2016 8.6% MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym NAP NAP NAP NAP 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% 12.4% Michaels 2/28/2017 12.4% 10 BANA BANA United HealthCare Services, Inc. 2.7% NAP NAP NAP NAP 11 BANA BANA Forest Hills Village Portfolio 2.6% NAP NAP NAP NAP BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% 10.7% PetSmart 4/30/2018 10.5% 13 MSMCH MSMCH Mattel Building 2.4% NAP NAP NAP NAP 14 MSMCH MSMCH Sirata Beach Resort 2.3% NAP NAP NAP NAP 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% NAP NAP NAP NAP 16 MSMCH MSMCH Hilton Springfield 2.1% NAP NAP NAP NAP 17 BANA BANA U-Haul 2011 Portfolio 2.1% NAP NAP NAP NAP BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center 14.3% Rheem/Superior Distribution 3/31/2012 10.5% MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I 21.3% Pilot Chemical 11/30/2015 20.6% MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II 13.6% Concentra Health 7/31/2019 11.6% MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive 16.5% Lazer Kraze 1/31/2016 13.3% MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way 26.4% Image Systems 1/31/2015 19.9% MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D 29.2% NAP NAP NAP 19 MSMCH MSMCH Independence Hill Independent Living 1.8% NAP NAP NAP NAP 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% NAP NAP NAP NAP 21 MSMCH MSMCH Banks Crossing 1.3% 23.0% Guitar Center 8/31/2016 6.1% 22 MSMCH MSMCH Mainstreet Square 0.4% 12.4% Kids World 8/31/2017 5.5% 23 MSMCH MSMCH University Park Shopping Center 1.6% 13.1% Wells Fargo Bank 11/30/2027 7.6% 24 MSMCH MSMCH Livermore Medical Office 1.4% 9.5% Valley Care-Webster Orthopedics 12/1/2014 4.8% 25 BANA BANA South Texas Hotel Portfolio 1.3% NAP NAP NAP NAP BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% 13.0% Office Depot 12/31/2016 10.6% 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% NAP NAP NAP NAP 28 MSMCH MSMCH Derby Marketplace 1.1% 7.8% Famous Footwear 3/31/2019 6.3% 29 MSMCH MSMCH 67 Livingston Street 1.1% NAP NAP NAP NAP 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% NAP NAP NAP NAP 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% NAP NAP NAP NAP 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center 9.8% Party Mart 1/31/2012 8.1% MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center 8.0% PKI Karate 12/31/2015 6.4% MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center 39.4% Fred Loya Insurance Agency 11/17/2014 0.8% 33 BANA BANA Galderma Laboratories 0.8% NAP NAP NAP NAP 34 MSMCH MSMCH Christie Place 0.8% 31.1% Patisserie Salzberg 3/20/2016 22.1% 35 BANA BANA Norwalk Self Storage 0.8% NAP NAP NAP NAP 36 MSMCH MSMCH 929-933 Broadway 0.7% 22.2% Whisk 6/1/2021 18.8% 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% NAP NAP NAP NAP 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% 10.0% Black Bear Tavern 10/31/2015 9.3% 39 MSMCH MSMCH Old Town Plaza Office 0.6% 6.2% Blue Tech 7/1/2014 5.8% 40 MSMCH MSMCH 7ainbow Blvd 0.5% 23.5% Studio Salon 7/14/2016 17.4% 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% MSMCH MSMCH 43630 Hayes 21.3% Wells Fargo Advisors, LLC 8/31/2016 18.1% MSMCH MSMCH 43740 Groesbeck NAP NAP NAP NAP MSMCH MSMCH 15950 East Twelve Mile 35.1% NAP NAP NAP MSMCH MSMCH 30117 Schoenherr 32.4% NAP NAP NAP MSMCH MSMCH 30300 Hoover NAP NAP NAP NAP 42 BANA BANA CVS Altamonte Springs 0.4% NAP NAP NAP NAP 43 MSMCH MSMCH Walgreens - Huntington 0.2% NAP NAP NAP NAP 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% NAP NAP NAP NAP 45 BANA BANA Rego Park Retail 0.4% 14.1% HSBC Bank USA 4/30/2017 13.5% 46 MSMCH MSMCH Wanamaker Portfolio 0.3% MSMCH MSMCH Wanamaker Shoppes - South 16.1% Portrait Innovations 3/31/2020 14.7% MSMCH MSMCH Wanamaker Shoppes - North 26.7% Great Clips 6/30/2014 19.4% 47 BANA BANA West Alameda Self Storage 0.3% NAP NAP NAP NAP 48 BANA BANA CVS Winston Salem 0.2% NAP NAP NAP NAP 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% NAP NAP NAP NAP 100.0% MSCI 2012-C4 DATA TAPE 4TH LARGEST TENANT INFORMATION Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance 4th Largest Tenant 4th Largest Tenant Lease Expiration 4th Largest Tenant % of NSF 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% H&M 1/31/2014 2.7% 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% NAP NAP NAP BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% NAP NAP NAP 4 BANA BANA Capital City Mall 5.4% Old Navy Clothing Co. 12/31/2011 3.6% 5 MSMCH MSMCH ELS Portfolio 5.3% NAP NAP NAP MSMCH MSMCH ELS Portfolio - Royal Coachman NAP NAP NAP MSMCH MSMCH ELS Portfolio - Regency Lakes NAP NAP NAP MSMCH MSMCH ELS Portfolio - Parkwood Communities NAP NAP NAP MSMCH MSMCH ELS Portfolio - Cabana NAP NAP NAP MSMCH MSMCH ELS Portfolio - Boulder Cascade NAP NAP NAP MSMCH MSMCH ELS Portfolio - Rancho Valley NAP NAP NAP MSMCH MSMCH ELS Portfolio - Palm Shadows NAP NAP NAP MSMCH MSMCH ELS Portfolio - Hillcrest NAP NAP NAP 6 MSMCH MSMCH 9 MetroTech Center 5.2% NAP NAP NAP 7 MSMCH MSMCH GPB Portfolio 2 5.2% Various Various Various MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super Classy Kid's Rooms 3/31/2021 3.1% MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS Sleepy's 2/28/2016 11.3% MSMCH MSMCH GPB Portfolio 2 - Salem Staples North Shore Bank 2/28/2015 6.6% MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart NAP NAP NAP MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's NAP NAP NAP MSMCH MSMCH GPB Portfolio 2 - Springfield CVS NAP NAP NAP MSMCH MSMCH GPB Portfolio 2 - Worcester Savers Laundry World 1/31/2021 6.0% MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale NAP NAP NAP MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra NAP NAP NAP MSMCH MSMCH GPB Portfolio 2 - Fall River Staples NAP NAP NAP MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State NAP NAP NAP 8 MSMCH MSMCH GPB Portfolio 1 5.1% Various Various Various MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's Massage Envy 2/28/2021 5.4% MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples Dollar Tree 1/31/2019 13.1% MSMCH MSMCH GPB Portfolio 1 - Medford Aldi Sherwin Williams 12/31/2019 7.4% MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super Blockbuster 2/28/2013 6.0% MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods NAP NAP NAP MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens Rent-a-Center 3/31/2017 9.7% MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's NAP NAP NAP MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco NAP NAP NAP MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens NAP NAP NAP MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens Unchained Pizza FKA Quiznos 3/31/2020 5.9% MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym NAP NAP NAP 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% Old Navy 9/30/2016 11.2% 10 BANA BANA United HealthCare Services, Inc. 2.7% NAP NAP NAP 11 BANA BANA Forest Hills Village Portfolio 2.6% NAP NAP NAP BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% K&G 5/31/2016 9.9% 13 MSMCH MSMCH Mattel Building 2.4% NAP NAP NAP 14 MSMCH MSMCH Sirata Beach Resort 2.3% NAP NAP NAP 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% NAP NAP NAP 16 MSMCH MSMCH Hilton Springfield 2.1% NAP NAP NAP 17 BANA BANA U-Haul 2011 Portfolio 2.1% NAP NAP NAP BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center Ambuis (Intial Tropical) 1/31/2014 10.5% MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I Progressive Casualty 5/31/2014 15.1% MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II AVI Systems 1/31/2014 7.2% MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive Direct Buy 12/31/2017 11.1% MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way Preisser, Inc. dba PIP Printing 6/30/2012 15.7% MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D NAP NAP NAP 19 MSMCH MSMCH Independence Hill Independent Living 1.8% NAP NAP NAP 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% NAP NAP NAP 21 MSMCH MSMCH Banks Crossing 1.3% Farmers Home Furniture 1/31/2015 5.2% 22 MSMCH MSMCH Mainstreet Square 0.4% Dance Center of Orlando 1/31/2016 5.4% 23 MSMCH MSMCH University Park Shopping Center 1.6% Palms Tanning 8/31/2021 4.5% 24 MSMCH MSMCH Livermore Medical Office 1.4% Tri Valley Medical 1/1/2014 4.7% 25 BANA BANA South Texas Hotel Portfolio 1.3% NAP NAP NAP BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% Save A Lot 10/31/2015 7.0% 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% NAP NAP NAP 28 MSMCH MSMCH Derby Marketplace 1.1% Maurices 1/31/2014 5.3% 29 MSMCH MSMCH 67 Livingston Street 1.1% NAP NAP NAP 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% NAP NAP NAP 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% NAP NAP NAP 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center Full House Chinese Restaurant 11/30/2012 3.6% MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center Commercial Credit Corporation 12/31/2016 4.1% MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center NAP NAP NAP 33 BANA BANA Galderma Laboratories 0.8% NAP NAP NAP 34 MSMCH MSMCH Christie Place 0.8% Julius Michael Salon 3/31/2016 6.9% 35 BANA BANA Norwalk Self Storage 0.8% NAP NAP NAP 36 MSMCH MSMCH 929-933 Broadway 0.7% NAP NAP NAP 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% NAP NAP NAP 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% Henry James Salon 5/31/2015 7.7% 39 MSMCH MSMCH Old Town Plaza Office 0.6% Cambridge International 5/1/2013 5.1% 40 MSMCH MSMCH 7ainbow Blvd 0.5% South Rainbow Pizzeria dba Grimaldi's Pizza 1/31/2031 15.8% 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% MSMCH MSMCH 43630 Hayes Macomb/St. Clair Workforce 6/30/2016 6.4% MSMCH MSMCH 43740 Groesbeck NAP NAP NAP MSMCH MSMCH 15950 East Twelve Mile NAP NAP NAP MSMCH MSMCH 30117 Schoenherr NAP NAP NAP MSMCH MSMCH 30300 Hoover NAP NAP NAP 42 BANA BANA CVS Altamonte Springs 0.4% NAP NAP NAP 43 MSMCH MSMCH Walgreens - Huntington 0.2% NAP NAP NAP 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% NAP NAP NAP 45 BANA BANA Rego Park Retail 0.4% 63 Super Mart Inc. 11/30/2025 10.5% 46 MSMCH MSMCH Wanamaker Portfolio 0.3% MSMCH MSMCH Wanamaker Shoppes - South Cheeburger Cheeburger 8/1/2019 13.2% MSMCH MSMCH Wanamaker Shoppes - North John Burke 4/30/2016 8.2% 47 BANA BANA West Alameda Self Storage 0.3% NAP NAP NAP 48 BANA BANA CVS Winston Salem 0.2% NAP NAP NAP 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% NAP NAP NAP 100.0% MSCI 2012-C4 DATA TAPE 5TH LARGEST TENANT INFORMATION Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance 5th Largest Tenant 5th Largest Tenant Lease Expiration 5th Largest Tenant % of NSF 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% Victoria's Secret 1/31/2014 2.5% 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% NAP NAP NAP BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% NAP NAP NAP 4 BANA BANA Capital City Mall 5.4% Gap/Gap Kids 4/30/2015 1.8% 5 MSMCH MSMCH ELS Portfolio 5.3% NAP NAP NAP MSMCH MSMCH ELS Portfolio - Royal Coachman NAP NAP NAP MSMCH MSMCH ELS Portfolio - Regency Lakes NAP NAP NAP MSMCH MSMCH ELS Portfolio - Parkwood Communities NAP NAP NAP MSMCH MSMCH ELS Portfolio - Cabana NAP NAP NAP MSMCH MSMCH ELS Portfolio - Boulder Cascade NAP NAP NAP MSMCH MSMCH ELS Portfolio - Rancho Valley NAP NAP NAP MSMCH MSMCH ELS Portfolio - Palm Shadows NAP NAP NAP MSMCH MSMCH ELS Portfolio - Hillcrest NAP NAP NAP 6 MSMCH MSMCH 9 MetroTech Center 5.2% NAP NAP NAP 7 MSMCH MSMCH GPB Portfolio 2 5.2% Various Various Various MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super Doubletake Consignment 3/31/2020 3.1% MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS 8 Asia Enterprises 9/30/2020 9.4% MSMCH MSMCH GPB Portfolio 2 - Salem Staples Dunkin Donuts 6/30/2018 3.3% MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart NAP NAP NAP MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's NAP NAP NAP MSMCH MSMCH GPB Portfolio 2 - Springfield CVS NAP NAP NAP MSMCH MSMCH GPB Portfolio 2 - Worcester Savers Rob Roy Hair Stylist 2/28/2018 2.7% MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale NAP NAP NAP MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra NAP NAP NAP MSMCH MSMCH GPB Portfolio 2 - Fall River Staples NAP NAP NAP MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State NAP NAP NAP 8 MSMCH MSMCH GPB Portfolio 1 5.1% Various Various Various MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's Starbucks 2/28/2018 2.7% MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples Golden Coin 3/31/2013 6.3% MSMCH MSMCH GPB Portfolio 1 - Medford Aldi NAP NAP NAP MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super Bensi Restaurant 1/31/2021 5.4% MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods NAP NAP NAP MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens Sunrise Laundromat 11/30/2013 7.3% MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's NAP NAP NAP MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco NAP NAP NAP MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens NAP NAP NAP MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens Curves 3/31/2014 4.7% MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym NAP NAP NAP 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% Petco 1/31/2017 8.1% 10 BANA BANA United HealthCare Services, Inc. 2.7% NAP NAP NAP 11 BANA BANA Forest Hills Village Portfolio 2.6% NAP NAP NAP BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% Ross Stores 1/31/2017 9.7% 13 MSMCH MSMCH Mattel Building 2.4% NAP NAP NAP 14 MSMCH MSMCH Sirata Beach Resort 2.3% NAP NAP NAP 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% NAP NAP NAP 16 MSMCH MSMCH Hilton Springfield 2.1% NAP NAP NAP 17 BANA BANA U-Haul 2011 Portfolio 2.1% NAP NAP NAP BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center Modern Office Methods 5.7% MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I Thyssenkrupp Elevator 2/14/2013 5.8% MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II Gordon Food Service 11/30/2016 6.8% MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive Sky Zone Rec Center 7/31/2015 11.0% MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way Dalmation Fire, Inc. 4/30/2016 10.1% MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D NAP NAP NAP 19 MSMCH MSMCH Independence Hill Independent Living 1.8% NAP NAP NAP 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% NAP NAP NAP 21 MSMCH MSMCH Banks Crossing 1.3% Monkey Joes 4/30/2015 4.7% 22 MSMCH MSMCH Mainstreet Square 0.4% Florida Safety Council 8/31/2017 3.6% 23 MSMCH MSMCH University Park Shopping Center 1.6% Pei Wei 3/30/2019 4.3% 24 MSMCH MSMCH Livermore Medical Office 1.4% Pediatric Dentistry 10/1/2017 4.6% 25 BANA BANA South Texas Hotel Portfolio 1.3% NAP NAP NAP BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% Guitar Center 7/31/2013 7.0% 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% NAP NAP NAP 28 MSMCH MSMCH Derby Marketplace 1.1% Hibbett 11/30/2013 5.2% 29 MSMCH MSMCH 67 Livingston Street 1.1% NAP NAP NAP 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% NAP NAP NAP 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% NAP NAP NAP 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center Don's & Ben's Beverage Warehouse 3/31/2013 3.5% MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center Radio Shack 1/31/2014 3.8% MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center NAP NAP NAP 33 BANA BANA Galderma Laboratories 0.8% NAP NAP NAP 34 MSMCH MSMCH Christie Place 0.8% Pine Tree Organic Cleaners 9/30/2014 4.2% 35 BANA BANA Norwalk Self Storage 0.8% NAP NAP NAP 36 MSMCH MSMCH 929-933 Broadway 0.7% NAP NAP NAP 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% NAP NAP NAP 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% Kinko's/FedEx 4/30/2015 7.5% 39 MSMCH MSMCH Old Town Plaza Office 0.6% Morley Builders Inc 10/1/2015 4.9% 40 MSMCH MSMCH 7ainbow Blvd 0.5% NAP NAP NAP 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% MSMCH MSMCH 43630 Hayes Michael Aiello, DDS 7/31/2012 6.2% MSMCH MSMCH 43740 Groesbeck NAP NAP NAP MSMCH MSMCH 15950 East Twelve Mile NAP NAP NAP MSMCH MSMCH 30117 Schoenherr NAP NAP NAP MSMCH MSMCH 30300 Hoover NAP NAP NAP 42 BANA BANA CVS Altamonte Springs 0.4% NAP NAP NAP 43 MSMCH MSMCH Walgreens - Huntington 0.2% NAP NAP 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% NAP NAP 45 BANA BANA Rego Park Retail 0.4% Regal Park Wholesale Corp. 12/31/2012 10.4% 46 MSMCH MSMCH Wanamaker Portfolio 0.3% MSMCH MSMCH Wanamaker Shoppes - South Scottrade 9/1/2013 9.0% MSMCH MSMCH Wanamaker Shoppes - North 47 BANA BANA West Alameda Self Storage 0.3% NAP NAP NAP 48 BANA BANA CVS Winston Salem 0.2% NAP NAP NAP 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% NAP NAP 100.0% MSCI 2012-C4 DATA TAPE Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Tax Escrow in Place (Y/N) Insurance Escrow in Place (Y/N) Deferred Maintenance Escrow in Place (Y/N) Replacement Reserve Escrow in Place (Y/N) TI/LC Escrow in Place (Y/N) 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% No No No No No 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% No No No No No BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% No No No No No 4 BANA BANA Capital City Mall 5.4% Yes TBD TBD TBD Yes 5 MSMCH MSMCH ELS Portfolio 5.3% No No Yes No No MSMCH MSMCH ELS Portfolio - Royal Coachman MSMCH MSMCH ELS Portfolio - Regency Lakes MSMCH MSMCH ELS Portfolio - Parkwood Communities MSMCH MSMCH ELS Portfolio - Cabana MSMCH MSMCH ELS Portfolio - Boulder Cascade MSMCH MSMCH ELS Portfolio - Rancho Valley MSMCH MSMCH ELS Portfolio - Palm Shadows MSMCH MSMCH ELS Portfolio - Hillcrest 6 MSMCH MSMCH 9 MetroTech Center 5.2% Yes Yes Yes No Yes 7 MSMCH MSMCH GPB Portfolio 2 5.2% Yes No Yes Yes Yes MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS MSMCH MSMCH GPB Portfolio 2 - Salem Staples MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's MSMCH MSMCH GPB Portfolio 2 - Springfield CVS MSMCH MSMCH GPB Portfolio 2 - Worcester Savers MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra MSMCH MSMCH GPB Portfolio 2 - Fall River Staples MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State 8 MSMCH MSMCH GPB Portfolio 1 5.1% Yes No Yes Yes Yes MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples MSMCH MSMCH GPB Portfolio 1 - Medford Aldi MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% Yes Yes Yes Yes Yes 10 BANA BANA United HealthCare Services, Inc. 2.7% No No No No No 11 BANA BANA Forest Hills Village Portfolio 2.6% Yes TBD TBD TBD TBD BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% Yes No No Yes Yes 13 MSMCH MSMCH Mattel Building 2.4% No No No No No 14 MSMCH MSMCH Sirata Beach Resort 2.3% Yes Yes No Yes No 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% Yes Yes No Yes No 16 MSMCH MSMCH Hilton Springfield 2.1% Yes No Yes Yes No 17 BANA BANA U-Haul 2011 Portfolio 2.1% Yes No Yes Yes No BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% Yes Yes Yes Yes Yes MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D 19 MSMCH MSMCH Independence Hill Independent Living 1.8% Yes Yes No Yes Yes 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% Yes Yes Yes Yes No 21 MSMCH MSMCH Banks Crossing 1.3% Yes Yes No Yes Yes 22 MSMCH MSMCH Mainstreet Square 0.4% Yes Yes Yes Yes Yes 23 MSMCH MSMCH University Park Shopping Center 1.6% Yes Yes No Yes Yes 24 MSMCH MSMCH Livermore Medical Office 1.4% Yes No No Yes Yes 25 BANA BANA South Texas Hotel Portfolio 1.3% Yes Yes Yes Yes No BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% Yes No Yes Yes Yes 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% Yes No Yes Yes No 28 MSMCH MSMCH Derby Marketplace 1.1% Yes No Yes Yes Yes 29 MSMCH MSMCH 67 Livingston Street 1.1% Yes Yes No Yes No 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% Yes No No Yes Yes 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% No No No No No 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% Yes Yes Yes No No MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center 33 BANA BANA Galderma Laboratories 0.8% No No No No No 34 MSMCH MSMCH Christie Place 0.8% Yes No No Yes Yes 35 BANA BANA Norwalk Self Storage 0.8% Yes TBD TBD TBD No 36 MSMCH MSMCH 929-933 Broadway 0.7% Yes Yes No No No 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% Yes No No Yes No 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% Yes Yes Yes No No 39 MSMCH MSMCH Old Town Plaza Office 0.6% Yes No No Yes Yes 40 MSMCH MSMCH 7ainbow Blvd 0.5% Yes No No Yes Yes 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% Yes Yes No Yes Yes MSMCH MSMCH 43630 Hayes MSMCH MSMCH 43740 Groesbeck MSMCH MSMCH 15950 East Twelve Mile MSMCH MSMCH 30117 Schoenherr MSMCH MSMCH 30300 Hoover 42 BANA BANA CVS Altamonte Springs 0.4% Yes TBD No No No 43 MSMCH MSMCH Walgreens - Huntington 0.2% No No No No No 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% No No No No No 45 BANA BANA Rego Park Retail 0.4% Yes No No Yes No 46 MSMCH MSMCH Wanamaker Portfolio 0.3% Yes Yes No Yes Yes MSMCH MSMCH Wanamaker Shoppes - South MSMCH MSMCH Wanamaker Shoppes - North 47 BANA BANA West Alameda Self Storage 0.3% Yes Yes Yes Yes No 48 BANA BANA CVS Winston Salem 0.2% TBD TBD TBD TBD TBD 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% No No Yes No No 100.0% MSCI 2012-C4 DATA TAPE TOTAL DEBT INFORMATION Loan ID Mortgage Loan Originator Mortgage Loan Seller Property Name % of Initial Pool Balance Environmental Escrow in Place (Y/N) Other Escrows in Place (Y/N) Cut-off Date Mezzanine Debt Balance Total Debt Cut-off Date LTV Ratio Total Debt UW NCF DSCR Total Debt UW NOI Debt Yield 1 MSMCH MSMCH Shoppes at Buckland Hills 10.8% No No $0 70.0% 1.44x 9.9% 2 BANA/MSMCH BANA/MSMCH Ty Warner Hotel & Resorts Portfolio 8.3% No No 39.1% 1.29x 13.8% BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Four Seasons Resort "The Biltmore" Santa Barbara BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - Las Ventanas al Paraiso BANA/MSMCH BANA/MSMCH Ty Warner Portfolio - San Ysidro Ranch 3 MSMCH MSMCH 50 Central Park South 6.2% No No $0 62.5% 1.67x 8.7% 4 BANA BANA Capital City Mall 5.4% TBD Yes $0 65.0% 1.58x 11.4% 5 MSMCH MSMCH ELS Portfolio 5.3% No No $0 41.2% 3.03x 16.4% MSMCH MSMCH ELS Portfolio - Royal Coachman MSMCH MSMCH ELS Portfolio - Regency Lakes MSMCH MSMCH ELS Portfolio - Parkwood Communities MSMCH MSMCH ELS Portfolio - Cabana MSMCH MSMCH ELS Portfolio - Boulder Cascade MSMCH MSMCH ELS Portfolio - Rancho Valley MSMCH MSMCH ELS Portfolio - Palm Shadows MSMCH MSMCH ELS Portfolio - Hillcrest 6 MSMCH MSMCH 9 MetroTech Center 5.2% No No $0 55.6% 1.13x 10.1% 7 MSMCH MSMCH GPB Portfolio 2 5.2% No No $0 58.1% 1.44x 11.0% MSMCH MSMCH GPB Portfolio 2 - Millburn King's Super MSMCH MSMCH GPB Portfolio 2 - Swampscott CVS MSMCH MSMCH GPB Portfolio 2 - Salem Staples MSMCH MSMCH GPB Portfolio 2 - Danbury Walmart MSMCH MSMCH GPB Portfolio 2 - Woburn Kohl's MSMCH MSMCH GPB Portfolio 2 - Springfield CVS MSMCH MSMCH GPB Portfolio 2 - Worcester Savers MSMCH MSMCH GPB Portfolio 2 - Dorchester National Wholesale MSMCH MSMCH GPB Portfolio 2 - Framingham AJ Seabra MSMCH MSMCH GPB Portfolio 2 - Fall River Staples MSMCH MSMCH GPB Portfolio 2 - Chatham Ocean State 8 MSMCH MSMCH GPB Portfolio 1 5.1% No No $0 60.7% 1.64x 11.6% MSMCH MSMCH GPB Portfolio 1 - Cambridge Trader Joe's MSMCH MSMCH GPB Portfolio 1 - Falmouth Staples MSMCH MSMCH GPB Portfolio 1 - Medford Aldi MSMCH MSMCH GPB Portfolio 1 - Hillsdale King's Super MSMCH MSMCH GPB Portfolio 1 - Brighton Whole Foods MSMCH MSMCH GPB Portfolio 1 - Everett Walgreens MSMCH MSMCH GPB Portfolio 1 - Abington Lowe's MSMCH MSMCH GPB Portfolio 1 - Waltham CVS / Petco MSMCH MSMCH GPB Portfolio 1 - Revere Walgreens MSMCH MSMCH GPB Portfolio 1 - Quincy Walgreens MSMCH MSMCH GPB Portfolio 1 - Wakefield Mike's Gym 9 MSMCH MSMCH Midtown Square Shopping Center 2.9% No No $0 73.7% 1.38x 10.0% 10 BANA BANA United HealthCare Services, Inc. 2.7% No No $0 65.0% 1.52x 10.0% 11 BANA BANA Forest Hills Village Portfolio 2.6% TBD TBD $0 75.0% 1.46x 9.5% BANA BANA Forest Hills Village Portfolio - Forest Hills Village BANA BANA Forest Hills Village Portfolio - Weatherstone Lakes 12 BANA BANA Southbrook and Baybrook Village Center 2.6% No Yes $0 70.1% 1.41x 11.1% 13 MSMCH MSMCH Mattel Building 2.4% No No $0 65.6% 2.01x 11.1% 14 MSMCH MSMCH Sirata Beach Resort 2.3% No No $0 48.3% 1.82x 16.4% 15 MSMCH MSMCH Independence Place - Ft. Stewart 2.2% No No $0 74.9% 1.24x 9.7% 16 MSMCH MSMCH Hilton Springfield 2.1% No No $0 52.9% 1.61x 14.1% 17 BANA BANA U-Haul 2011 Portfolio 2.1% No No $0 69.1% 1.69x 12.7% BANA BANA U-Haul Atlanta BANA BANA U-Haul San Antonio BANA BANA U-Haul Warwick BANA BANA U-Haul Lemon Grove BANA BANA U-Haul Arlington BANA BANA U-Haul Mesa BANA BANA U-Haul Portsmouth BANA BANA U-Haul Toms River BANA BANA U-Haul Bend 18 MSMCH MSMCH Hardy Industrial Portfolio 1.9% No No 82.7% TBD 9.9% MSMCH MSMCH Hardy Industrial Portfolio - Cornell Commerce Center MSMCH MSMCH Hardy Industrial Portfolio - Enterprise I MSMCH MSMCH Hardy Industrial Portfolio - Enterprise II MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Orange Point Drive MSMCH MSMCH Hardy Industrial Portfolio - Orange Point Commerce Center - Graphics Way MSMCH MSMCH Hardy Industrial Portfolio - Fairfield Business - Building D 19 MSMCH MSMCH Independence Hill Independent Living 1.8% No No $0 60.0% 1.52x 11.1% 20 MSMCH MSMCH Independence Place - Ft. Campbell 1.7% No No 74.5% 1.00x 9.5% 21 MSMCH MSMCH Banks Crossing 1.3% No Yes $0 75.0% 1.31x 9.8% 22 MSMCH MSMCH Mainstreet Square 0.4% No Yes $0 75.0% 1.31x 11.8% 23 MSMCH MSMCH University Park Shopping Center 1.6% No No $0 70.0% 1.21x 9.1% 24 MSMCH MSMCH Livermore Medical Office 1.4% No No $0 68.3% 1.40x 10.9% 25 BANA BANA South Texas Hotel Portfolio 1.3% No Yes $0 64.7% 1.91x 17.4% BANA BANA South Texas Hotel Portfolio - Staybridge Suites - McAllen BANA BANA South Texas Hotel Portfolio - Holiday Inn Express - Laredo 26 MSMCH MSMCH Horizon Park Shopping Center 1.2% No Yes $0 67.3% 1.65x 12.3% 27 MSMCH MSMCH Magellan Storage - Costa Mesa 1.1% No No 78.4% 1.21x 8.5% 28 MSMCH MSMCH Derby Marketplace 1.1% No No $0 64.5% 1.37x 10.8% 29 MSMCH MSMCH 67 Livingston Street 1.1% No No $0 68.4% 1.51x 10.5% 30 MSMCH MSMCH Holiday Inn Downtown San Diego 1.0% No Yes 75.9% 1.44x 14.7% 31 MSMCH MSMCH Revlon Research & Development Facility 0.9% No No $0 66.1% 1.40x 11.9% 32 MSMCH MSMCH Adobe San Antonio Retail Portfolio 0.8% No Yes $0 59.2% 1.48x 12.6% MSMCH MSMCH Adobe Portfolio - Adobe Creek Shopping Center MSMCH MSMCH Adobe Portfolio - Carillon Hills Shopping Center MSMCH MSMCH Adobe Portfolio - Loop 410 Shopping Center 33 BANA BANA Galderma Laboratories 0.8% No No $0 43.8% 2.26x 17.0% 34 MSMCH MSMCH Christie Place 0.8% No Yes $0 74.0% 1.33x 9.1% 35 BANA BANA Norwalk Self Storage 0.8% TBD TBD $0 70.0% 1.69x 11.1% 36 MSMCH MSMCH 929-933 Broadway 0.7% No Yes $0 65.0% 1.52x 8.4% 37 MSMCH MSMCH Holiday Inn Express Arlington 0.6% No No $0 58.7% 1.55x 13.8% 38 MSMCH MSMCH Brookwood Village Shopping Center 0.6% No No $0 70.0% 1.24x 9.0% 39 MSMCH MSMCH Old Town Plaza Office 0.6% No Yes $0 64.0% 1.66x 11.1% 40 MSMCH MSMCH 7ainbow Blvd 0.5% No No $0 69.6% 1.44x 11.0% 41 MSMCH MSMCH Macomb County Office Portfolio 0.4% No No $0 50.0% 1.87x 18.9% MSMCH MSMCH 43630 Hayes MSMCH MSMCH 43740 Groesbeck MSMCH MSMCH 15950 East Twelve Mile MSMCH MSMCH 30117 Schoenherr MSMCH MSMCH 30300 Hoover 42 BANA BANA CVS Altamonte Springs 0.4% No No $0 70.0% 1.40x 9.3% 43 MSMCH MSMCH Walgreens - Huntington 0.2% No No $0 66.7% 1.30x 11.5% 44 MSMCH MSMCH Walgreens - Casa Grande 0.2% No No $0 63.6% 1.31x 11.6% 45 BANA BANA Rego Park Retail 0.4% No No $0 28.0% 2.91x 21.7% 46 MSMCH MSMCH Wanamaker Portfolio 0.3% No No $0 75.0% 1.30x 11.5% MSMCH MSMCH Wanamaker Shoppes - South MSMCH MSMCH Wanamaker Shoppes - North 47 BANA BANA West Alameda Self Storage 0.3% No No $0 54.7% 1.94x 14.4% 48 BANA BANA CVS Winston Salem 0.2% TBD TBD $0 75.0% 1.30x 8.7% 49 MSMCH MSMCH Rite Aid - Raleigh 0.2% No No $0 65.0% 1.38x 13.0% 100.0%
